Exhibit 10.1

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked "[*]" in this document; they have been filed separately with the
Commission.

 

CONTRACT

BETWEEN

GLOBALSTAR, INC.

AND

ALCATEL ALENIA SPACE FRANCE

FOR THE CONSTRUCTION OF

THE GLOBALSTAR SATELLITE

FOR THE SECOND GENERATION CONSTELLATION

CONTRACT NUMBER GINC-C-06- 0300

(as amended through December 12, 2006)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Article

 

Page

 

 

 

 

 

1.

 

Definitions

 

3

2.

 

Scope and Exhibits

 

9

3.

 

Purchaser’s Undertakings

 

11

4.

 

Total Price

 

13

5.

 

Bonus Payments

 

14

6.

 

Delivery and Delivery Schedule

 

18

7.

 

Payment

 

19

8.

 

Inspection and Acceptance

 

23

9.

 

Title and Risk of Loss

 

25

10.

 

Access to Work in Progress

 

26

11.

 

Progress Meeting, Presentations and Reports

 

26

12.

 

Intellectual Property Rights

 

27

13.

 

Public Release of Information

 

28

14.

 

Confidentiality

 

29

15.

 

Intellectual Property Rights Indemnity

 

29

16.

 

Limitation of Liability

 

30

17.

 

Excusable Delays

 

32

18.

 

Liquidated Damages for Late Delivery

 

33

19.

 

Request For Deviation (RFD)/Request For Waivers (RFW) and Changes

 

36

20.

 

Termination for Default

 

36

21.

 

Termination for Convenience

 

38

22.

 

Stop Work

 

39

23.

 

Arbitration

 

42

24.

 

Warranty

 

43

25.

 

Communication and Authority

 

45

26.

 

RESERVED

 

46

27.

 

Licenses for Export and Launch

 

46

28.

 

Spacecraft Storage

 

47

29.

 

Options

 

48

30.

 

Key Personnel

 

50

31.

 

Indemnification and Insurance

 

51

32.

 

Effective Date of Contract

 

53

33.

 

Representations

 

53

34.

 

General Provisions

 

54

 

2


--------------------------------------------------------------------------------


This Contract dated as of the 30th day of November 2006, made between Alcatel
Alenia Space France, a company organized under the laws of France and having its
registered office at 12, rue de la Baume 75008 Paris, France (“Contractor”) and
Globalstar, Inc., a Delaware corporation with offices at 461 South Milpitas
Blvd., Milpitas, California 95035, U.S.A. (“Purchaser”).

Recitals

Whereas, Purchaser desires to procure forty eight (48) satellites and other
Deliverable Items and related services ; and

Whereas, Contractor desires to provide such satellites and other Deliverable
Items and related services, all in accordance with the terms and conditions of
this Contract ; and

Whereas, Purchaser may create an Irish General Partnership (“NEWCO”) to be a
party to the Escrow Agreement (as defined below) ; and

Now therefore, the Parties hereto, in consideration of the mutual covenants
herein expressed, agree with each other as follows:

Terms and Conditions

ARTICLE 1.  DEFINITIONS

As used in this Contract, the following terms have the meanings indicated :

“Accelerated Delivery” shall mean the accelerated delivery of the Spacecraft
which may be delivered under Phase 3 as set forth in Exhibit F2.

“Accelerated Scenario” shall mean both the scenario as set forth in Exhibit F2
for an Accelerated Delivery or in Exhibit F3 for an Aggressively Accelerated
Delivery or any other mutually agreed upon accelerated scenario.

“Aggressively Accelerated Delivery” shall mean the aggressively accelerated
delivery of the Spacecraft which may be delivered under Phase 3 as set forth in
Exhibit F3.

“Anomaly Support” shall mean the support provided by Contractor to Purchaser for
the first year after the date of the first successful launch of Spacecraft, as
described in greater detail in Exhibit A.

“Authorization To Proceed” or “ATP” shall mean the document executed by
Purchaser and Contractor dated October 4th, 2006, as amended from time to time,
authorizing Contractor to proceed with certain Work prior to entry into force of
this Contract.

3


--------------------------------------------------------------------------------




“Available for Shipment” means that a Satellite has successfully undergone a
Pre-Shipment Review in accordance with section 5.8 of Exhibit A and has been
declared ready to be shipped either to the Launch Site or to the storage
location as set forth in Article 29.

“Background IP” shall mean Intellectual Property developed and owned by
Contractor prior to entering into this Contract or outside the scope of this
Contract which will be utilized or incorporated by Contractor into any
Deliverable Item under this Contract.

“Batch” shall mean each group of Spacecraft to be installed on the same Launch
Vehicle dispenser and to be launched on such Launch Vehicle.

“Bonus Payments” shall mean the payments which may be made pursuant to the
provisions of Article 5.

“Business Day” means a day which Purchaser and Contractor are both open for
business, other than a Saturday, Sunday or other day on which commercial banks
in New York City, France, or the State of California are authorized or required
by law to close.

“Contract” shall mean this Contract between Purchaser and Contractor, including
all Exhibits and Appendices referenced herein, and all amendments that may be
made hereto and thereto.

“Contractor” shall mean Alcatel Alenia Space France.

“Contractor Indemnitees” shall have the meaning ascribed to it in Article 31(B).

“Day” shall mean, whether or not capitalized, a calendar day.

“Deliverable Items” shall mean those items set forth in Article 2(C).

“Delivery” shall mean the delivery of Deliverable Items as set forth in Article
6.

“Delivery Schedule” shall mean the timetables for Delivery of the Deliverable
Items as set forth in Article 6.

“Documentation” shall mean the documentation to be supplied by Contractor to
Purchaser as listed in Exhibit A.

“DSS” shall mean Dynamic Satellite Simulator software in executable form,
including updated versions, as described in Exhibit E.

“EDC” shall mean the effective date of this Contract as set forth in Article 32.

4


--------------------------------------------------------------------------------




“Escrow Account” shall mean the escrow account to be opened by Purchaser and/or
NEWCO with the Escrow Agent pursuant to the Escrow Agreement, as set forth in
Article 7(I).

“Escrow Agent” shall mean UBS AG, Bahnhofstrasse 45, 8098 Zurich, Switzerland,
or such other banking institution that the Parties shall agree upon.

“Escrow Agreement” shall mean the escrow agreement to be entered into among
Contractor, Escrow Agent and Purchaser and/or NEWCO.

“Factory Acceptance Test Review” shall have the meaning set forth in section
5.16 of Exhibit A.

“Final Acceptance” shall be as described in Article 8(A) with respect to
Spacecraft and as described in Article 8(B) with respect to DSSs.

“Flight Readiness Review” or “FRR” shall mean the review described in section
5.10 of Exhibit A.

“Foreground IP” shall mean Intellectual Property developed, conceived or first
actually reduced to practice by the Contractor in the performance of Work under
this Contract.

“Globalstar System” shall mean the system consisting of the Satellites, Ground
Control Network, network control centers and user terminals for the provision of
communications services.

“Ground Control Network” shall mean the items to be provided by Purchaser
composed of the following : (i) Satellite Control Network, (ii) the gateway RF
terminals and (iii) the Globalstar data network.

“Ground Support Equipment” or “GSE” shall mean all equipment used or necessary
to permit the transportation, handling, integration and test of the Spacecraft
during factory validation testing and pre-Launch operations.

“Intellectual Property” or “IP” shall mean all intellectual property, including
without limitation, inventions, patents, copyrights, trade secrets, DSS,
Satellite OBPE Software, Documentation including Technical Data, discoveries,
technical know-how, techniques, procedures, methods, designs, improvements or
innovations.

“Intentional Ignition” shall mean the moment in time, as indicated in the
automatic sequence control equipment, when the intentional ignition of the first
stage engine occurs.  This definition will be adjusted as necessary to be
consistent with the Launch Services Agreement and the Launch Insurance.

5


--------------------------------------------------------------------------------




“Interest Rate” shall mean the One Month EURIBOR as established by the European
Financial Markets Association (ACI) and European Banking Federation (EBF) and as
published on their joint website at
http://www.euribor.org/html/content/euribor_data.html on the payment due date
plus [*] basis points (such one-month EURIBOR rate to “float” by being
re-determined on the first day of each calendar month).

“Key Person” shall have the meaning ascribed to it in Article 30(A).

“Key Personnel” shall have the meaning ascribed to it in Article 30(A).

“Launch Date” shall mean each date scheduled for Launch of one or more
Satellites.

“Launch Insurance” means, with respect to the Satellites, insurance that covers
such Satellites from the period beginning at Intentional Ignition, at coverage
levels determined at sole discretion of Purchaser.

“Launch Readiness Review” or “LRR” shall mean the review described in section
5.11 of Exhibit A.

“Launch Services” shall mean the services provided by a Launch Services Provider
pursuant to a Launch Services Agreement.

“Launch Services Agreement” shall mean each agreement between a Launch Services
Provider and Purchaser for the launch of one or more Spacecraft.

“Launch Services Provider” shall mean each company with whom Purchaser contracts
for the launch of one or more Spacecraft.

“Launch Site” shall mean each launch facility provided by a Launch Services
Provider, including all buildings and testing, storage and other facilities
thereon.

“Launch Support Services” shall mean the services Contractor shall provide
pursuant to this Contract in support of the launch of the Spacecraft, as more
fully set forth in section 3.4 of Exhibit A.

“Launch Vehicle” shall mean each vehicle provided by the Launch Services
Providers on which one or more Spacecraft are to be launched. The list of
possible Launch Vehicles is included in section 1.1 of Exhibit A.

“Licensed Items” shall mean any Deliverable Items being furnished pursuant to,
or to be utilized in connection with, this Contract which require the approval,
permission or license from a government with respect to export control laws of
such government.

“Milestone Events” shall mean those milestones which are eligible for payment as
set forth in the column entitled “Milestone Events” in Exhibit F1, F2 or F3, as
applicable.

6


--------------------------------------------------------------------------------




“Mission Operations Support Services” or “MOSS” shall mean the services
Contractor shall provide pursuant to this Contract as more fully set forth in
section 3.5 of Exhibit A.

“NEWCO” shall have the meaning ascribed to it in the third paragraph of the
Recitals.

“Party” or “Parties” shall mean one or both of Contractor and Purchaser.

“Phase” shall mean each of the phases according to which the Contract shall be
performed as set forth in Article 2(D) and Exhibit F.

“Preliminary Design Review” or “PDR” shall mean the review described in section
5.4.1 of Exhibit A.

“Pre-Shipment Review” or “PSR” shall mean the review described in section 5.8 of
Exhibit A.

“Pre-Shipment Review Acceptance Certificate” shall mean the certification as set
forth in Article 8, provided by Contractor to Purchaser upon successful
completion of a Pre-Shipment Review.

“Program Readiness Review” or “PRR” shall mean the review described in section
5.2 of Exhibit A.

“Proto-Flight Model Spacecraft” or “PFM” shall mean the Spacecraft which shall
be tested at qualification levels and acceptance duration as a proto flight
model.

“Purchaser” shall mean Globalstar, Inc.

“Purchaser Indemnitees” shall have the meaning ascribed to it in Article 31(A).

“Purchaser Residents” shall mean the employees or representatives of Purchaser
located in the Contractor’s facilities for the purpose of technical management
of the Contract.

“Regular Delivery” shall mean the delivery of the Spacecraft to be delivered
under Phase 3 as set forth in Exhibit F1.

“Satellite” or “Spacecraft” shall mean any spacecraft to be constructed and
delivered pursuant to this Contract, as generally described in Exhibit A and
Exhibit B.

“Satellite Control Network” shall mean the items to be provided by Purchaser
composed of the following : (i) Satellite Operations Control Centers (SOCCs)
(Main, Development and Back Up SOCCs), (ii) the Telemetry Command Units (TCUs)
and (iii) the In Orbit Test Equipment (MCE and CMA), as set forth in section 6.5
of Exhibit A.

7


--------------------------------------------------------------------------------




“Satellite OBPE Software” shall mean the software in executable form and source
code form, including updated versions, to be delivered as set forth in section
3.1 of Exhibit A.

“Satellite Post-Shipment Verification Review” shall mean a visual inspection by
Contractor of a Satellite after delivery to the Launch Site, to verify that the
Satellite has not been degraded during transportation from Contractor’s
facility, as set forth in section 5.9 of Exhibit A.

“Simulator Completion Review” shall mean verification of a DSS performance in
stand-alone mode, similar to the Factory Acceptance Test Review, but after
installation at Purchaser’s designated DSS installation site, as set forth in
section 1.1 and section 5.16 of Exhibit A.

“Stop Work Order” shall mean a written order from Purchaser to Contractor
requesting that Contractor cease, and cause Subcontractors (as applicable) to
cease, performance of all or part of the Work for the period specified in such
order, as such period may be extended in accordance with the Contract, as set
forth in Article 22(A).

“Storage Plan” shall mean a plan for the storage of one or more Spacecraft at a
site designated in the plan, as set forth in section 3.6.1 of Exhibit A.

“Subcontractors” shall mean all subcontractors of Contractor at any tier.

“Technical Data” shall mean information which is required for the design,
development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of the Spacecraft and the DSS, including
documentation.

“Total Price” shall mean the firm fixed price payable for the Work as defined in
Article 4(A).

“US Dollar” or “USD” shall mean a dollar of United States currency.

“WIP” shall mean all Work in progress.

“Work” shall mean all design, development, construction, manufacturing, labor,
services, and acts of Contractor, including tests to be performed, required
under Exhibit A (except section 6 thereof), and including all equipment,
materials, articles, matters, services and things to be furnished by Contractor
under this Contract.

8


--------------------------------------------------------------------------------




Article 2.  Scope and Exhibits

(A)      Contractor shall provide the necessary personnel, material, services
and facilities to perform the Work in accordance with the provisions of this
Contract, including the Exhibits and Appendices listed below, which are attached
hereto or incorporated by reference and made a part hereof, and to make delivery
to Purchaser in accordance with the Delivery Schedule as provided in Article 6 :

Exhibit A

 

GBS2 Space Segment Globalstar Statement of Work

 

 

Ref GS-06-1130 dated October 1, 2006 – Issue 01

Exhibit B

 

Globalstar II LEO Satellite Requirements Document

 

 

Ref 3474-05-0016 issue 3.4 dated November 28, 2006

Exhibit C

 

Program Test Plan (as set forth in Exhibit A)

Exhibit D

 

Globalstar 2 Product Assurance Plan

 

 

Ref 200217065 S, Version 03 dated November 24, 2006

Exhibit E

 

Globalstar Dynamic Satellite Simulator Requirements Document

 

 

Ref 3474-05-0023 Rev 1_V2, dated November 20, 2006

Exhibit F

 

Payment Plans

Exhibit G

 

Form of Escrow Agreement

Exhibit H

 

Bonus Payments Criteria (EBITDA and satisfactory operation)

Exhibit I

 

Globalstar Patent Portfolio

 

 

 

Appendix 1

 

Mutual Nondisclosure Agreement between Globalstar, Inc and Alcatel Alenia Space
France, dated November 2nd 2006.

 

 

 

Appendix 2

 

Technical Assistance Agreement (DTC Case TA 3474-05), dated December 14, 2005;
approved by U.S. Dept. State, March 22, 2006 and subsequent amendments.

 

 

 

Appendix 3

 

Technical Assistance Agreements for Launch Services (to be entered into)

 

The Parties agree that Exhibit B shall be replaced by a Satellite Performance
Specification, CDRL SYS-01, defined in Exhibit A, on or before one (1) month
following conduct of the Program Readiness Review.

The Parties agree that Exhibit C shall be replaced by a Satellite Program Test
Plan, CDRL SYS-11, defined in Exhibit A, on or before one (1) month following
conduct of the Program Readiness Review.

(B)       In case of any inconsistencies among the articles of this Contract and
any of the Exhibits, the following order of precedence shall apply :

9


--------------------------------------------------------------------------------




 

Appendix 2

 

Terms and Conditions of Contract

 

All other Appendices

 

Exhibit F

Payment Plans

Exhibit A

GBS2 Space Segment Globalstar Statement of Work

 

Ref GS-06-1130 dated October 1, 2006 — Issue 01

Exhibit B

Globalstar II LEO Satellite Requirements Document

 

Ref 3474-05-0016 issue 3.4 dated November 28, 2006

Exhibit C

Program Test Plan (as set forth in Exhibit A)

Exhibit D

Globalstar 2 Product Assurance Plan

 

Ref 200217065 S, Version 03 dated November 24, 2006

Exhibit E

Globalstar Dynamic Satellite Simulator Requirements Document

 

Ref 3474-05-0023 Rev 1_V2, dated November 20, 2006

Exhibit G

Form of Escrow Agreement

Exhibit H

Bonus Payments Criteria (EBITDA and satisfactory operation)

Exhibit I

Globalstar Patent Portfolio

 

(C)       The scope of this Contract is the design, production, testing, and
delivery of the equipment and services, as summarized in this Article 2(C), and
represents a firm commitment by Contractor and a firm order by Purchaser for all
equipment and services.  The following constitute the Deliverable Items :

(i)            Forty eight (48) low earth-orbiting communications Spacecraft,
one of which shall be a PFM. The Spacecraft shall be manufactured to meet all
requirements of this Contract (including Exhibits A and B), tested in accordance
with Exhibit C, delivered and processed at the selected Launch Site, or
delivered to storage at Purchaser’s direction, in accordance with Article 29.

(ii)           Two (2) DSSs, as described in Exhibit E.

(iii)          Launch Support Services for the Spacecraft, including launch
vehicle integration, as generally described in section 3.4 of Exhibit A.

(iv)          Mission Operations Support Services (including training of
Purchaser’s personnel and in-orbit testing of the Spacecraft), as described in
section 3.5 of Exhibit A.

(v)           Anomaly Support as described in section 3.5.4 of Exhibit A.

(vi)          Documentation as described in section 4 of Exhibit A.

(vii)         Satellite OBPE Software for the Spacecraft as described in section
3.1 of Exhibit A.

(viii)        On-board propellant for each Spacecraft.

10


--------------------------------------------------------------------------------




In addition to delivering the Deliverable Items set forth herein, Contractor
will provide all Ground Support Equipment, which shall be used by Contractor and
remain its property.

(D)       The Work shall be performed pursuant to the following Phases :

(i)         Phase 1 and 2 include non-recurring engineering and manufacture of a
PFM and the manufacture and delivery of twenty-four (24) Spacecraft with
associated Launch Support Services and MOSS ; and

(ii)        Phase 3 includes the manufacture and delivery of twenty-three (23)
Spacecraft and the PFM with associated Launch Support Services. For the first
successful launch of Satellites delivered under Phase 3 Regular Delivery,
Contractor shall assign satellite specialists (including payload, thermal, AOCS,
power, data handling, mission analysis) to support Purchaser for the early
operations (spacecraft acquisition, stabilization, initialization and orbit
raising).

Article 3. Purchaser’s Undertakings

(A)       Purchaser’s undertakings are contained in or identified in this
Contract and Exhibit A.  In particular, Purchaser shall perform the following :

(i)         Purchaser will procure the Launch Services to perform the launch
mission including the Satellite(s) dispenser in accordance with one or more
Launch Services Agreements with one or more Launch Services Providers. As
promptly as practicable, and in any event no later than three (3) months after
PDR as set forth in section 3.4.2 of Exhibit A, Purchaser will designate in
writing to Contractor the selected Launch Services Provider(s) (with a maximum
of two (2)), the Launch Sites and the targeted launch periods. Purchaser will
also promptly notify Contractor in the event of any changes in any launch
schedule after Purchaser learns of such changes. Purchaser shall use its
reasonable best efforts to cause each selected Launch Services Provider to name
Contractor and its Subcontractors as additional insureds under each such Launch
Services Provider’s launch risk third-party liability insurance policy.

(ii)        Purchaser will furnish to Contractor decryptor cards and
documentation for each Spacecraft as set forth in section 6.3 of Exhibit A. The
decryptor cards and documentation shall be transported at Purchaser’s risk and
expense Delivered Duty Unpaid, Incoterms 2000, to the place and at the date as
set forth in section 6.3 of Exhibit A. Any defect on such items or part thereof
delivered by Purchaser to Contractor shall be corrected or replaced at
Purchaser’s expense and any costs incurred by Contractor as a result of such
defect and documented to Purchaser shall be borne by Purchaser.

11


--------------------------------------------------------------------------------




(iii)       Purchaser shall provide, at Purchaser’s Satellite Operations Control
Center (“SOCC”) facilities, two (2) computers and a Satellite OBPE Software
development workstation to host the software for the DSS as set forth in section
6.6 of Exhibit A.

(iv)       Subject to government requirements, Purchaser will arrange with the
Launch Services Provider to provide to Contractor and its Subcontractors free of
charge access to the Launch Sites, utilities (including without limitation
power, phone and data lines) and services (including without limitation
transportation) at the Launch Sites necessary to permit Contractor to (i)
support the launch schedule; (ii) conduct testing and (iii) provide the Launch
Support Services.

(v)        Subject to government requirements, Purchaser will provide access to
Contractor and its Subcontractors at each of Purchaser’s SOCC facilities and In
Orbit Test Equipment, on a timely basis, as necessary to permit Contractor to
(i) deliver, install and test the DSSs, and (ii) perform the MOSS.

(vi)       Purchaser shall obtain Launch Insurance prior to Launch, at coverage
levels to be determined at the sole discretion of Purchaser. In addition,
Purchaser shall obtain from its insurer providing Launch Insurance waivers of
any subrogation rights against Contractor or its Subcontractors, and shall
provide evidence of such waivers to Contractor sixty (60) Days prior to the
launch of any Satellite and shall provide Contractor a certificate of such
insurance coverage at Contractor’s request.

(vii)      Purchaser shall be responsible for obtaining all necessary approvals,
authorizations and/or licenses to launch, test, control and operate the
Satellites.

(viii)     Purchaser shall be responsible for providing in a timely manner the
Satellite Control Network as set forth in Exhibit A.

(B)       Contractor shall promptly notify Purchaser of any failure by Purchaser
to perform any of its obligations under this Contract which may cause Contractor
to be delayed, to incur additional costs, or both. In addition, Purchaser shall
promptly notify Contractor in writing of any event which may delay or prevent
the performance by Purchaser of any of its obligations under this Contract which
may cause Contractor to be delayed, to incur additional costs, or both.

Any failure by Purchaser to perform any of its obligations under this Contract
which causes Contractor to be delayed, to incur additional costs, or both, shall
cause (i) in case of delay, an extension of the Delivery Schedule to reflect the
actual delay incurred by Contractor in the performance of the Work as a result
of such failure (such delay to be documented to Purchaser) and (ii) in case of
additional costs, payment to Contractor by Purchaser of reasonable costs
incurred by Contractor as a result of such failure (such costs to be documented
to Purchaser).

12


--------------------------------------------------------------------------------




Article 4.  Total Price

(A)      Purchaser shall pay to Contractor for the Work to be performed the
Total Price as set forth in the Table below in accordance with the payment plans
as set forth in Exhibit F, as such Total Price may be adjusted in accordance
with the provisions of this Contract.

Unless Purchaser gives written notice to Contractor to accelerate delivery dates
as set forth in Article 6(B), the Total Price shall be as set forth in the
second column (Regular Delivery) of the Table below. If Purchaser does give such
written notice to Contractor in accordance with Article 6(B), the Total Price
shall be either as set forth in the third column (Accelerated Scenario) of the
Table or such other Total Price as may be agreed by the Parties pursuant to
Article 6(B).

The Total Price shall be deemed to include all transportation and insurance
charges for delivery of each Deliverable Item as set forth in Article 6 and
Exhibit A.

Item

 

Description

 

Price in Euro for
Regular Delivery

 

Price in Euro for
Accelerated Scenario

 

1

 

Spacecraft for Phase 1 and Phase 2

 

351,953,549

 

351,953,549

 

2

 

Spacecraft for Phase 3

 

268,046,761

*

240,141,045

 

3

 

Launch Support Services and MOSS

 

40,185,471

 

40,185,471

 

4

 

Delta MOSS**

 

500,000

 

500,000

 

5

 

OBPE Software Access

 

350,000

 

350,000

 

 

 

Total Price

 

661,035,781

 

633,130,065

 

 

--------------------------------------------------------------------------------

* the price for each Spacecraft in Phase 3 for Regular Delivery shall be the
price for a Spacecraft in Phase 2 (total for all Spacecraft in Phase 3 equals
240,141,045 Euro), increased by the lesser of 10% of the price per Spacecraft or
the actual expenses incurred by Contractor resulting from the hiatus between
Phase 2 and Phase 3 production and the extension of the duration of the program.
The maximum price for Item 2, Regular Delivery would be 268,046,761 Euros.
Contractor shall provide to Purchaser the price increase justifications on or
before July 1, 2007.

** to be deducted from the Total Price if the Ground Control Network is awarded
to Contractor no later than six (6) months after PDR.

(B)       In addition to the Total Price that Purchaser shall pay in accordance
with Article 4(A), Purchaser shall also be responsible for paying all custom
duties, VAT, import taxes, sales taxes or charges, taxes, fees or duties of
similar nature whatsoever levied in the U.S.A. or any political division thereof
or in the country where the Launch Site is located or the services under this
Contract are performed (except for services rendered in France or Italy or by
the Subcontractors in their countries) or in the country where the Spacecraft is
placed in storage as set forth in Article 29.

13


--------------------------------------------------------------------------------


Such payments will be made by Purchaser in compliance with the regulations in
force at that time and will not be deducted from any payment of price called for
pursuant to Article 4(A) of this Contract. Purchaser shall reimburse Contractor
for any payment to be made by Purchaser pursuant to this Article 4(B) but made
by Contractor within thirty (30) Days of receipt by Purchaser of the electronic
invoice with all relevant documentation evidencing liability for and payment of
such tax, fees or duties.

(C)       All payments by Purchaser pursuant to this Contract shall be made
without deduction or offset of any income taxes, withholding or similar taxes,
if any, of any nature whatsoever levied by Purchaser’s country, any political
division thereof or any other country where the Work is performed or by the
country from which payment is made, unless Purchaser shall be compelled to make
such deduction by government regulation, in which case Purchaser shall pay,
within thirty (30) Days of receipt by Purchaser of the relating electronic
invoice, any additional amount necessary in order that the net amount of
payments received by the Contractor shall be equal to the amount of payments
agreed to be paid pursuant to this Contract.

(D)      Contractor shall be entirely responsible for all present and future
taxes, levies and duties whatsoever imposed under this Contract in (i) France
and (ii) any of the Subcontractors’ countries (including Italy), to the extent
relating to the performance of the Work, which taxes shall be paid by the
Contractor or the Subcontractors when they become due.

Article 5.  Bonus Payments

(A)       Purchaser and Contractor agree that, at the end of the first quarter
of the calendar year following the later to occur of the delivery of forty-eight
(48) Spacecraft and the successful launch of the twenty-fourth Spacecraft (the
“Bonus Payment Start Date”), and continuing for a period of up to fifteen (15)
years thereafter, Contractor shall annually be eligible to receive from
Purchaser a Bonus Payment payable in arrears and determined as set forth in this
Article 5. The total of such Bonus Payments shall not be more than Seventy-Five
Million (75,000,000) US Dollars.

(B)       Purchaser shall provide to Contractor, by the end of the first quarter
of each year following the date of PSR of the twenty-fourth (24th) Spacecraft, a
written statement of Bonus Payment amount and eligibility comprising of
Cumulative EBITDA as defined below, status of satisfactory operation of the
Spacecraft and timeliness of delivery of Spacecraft. Payment of Bonus Payments
shall be due and payable within thirty (30) Days after the date of receipt by
Purchaser of the emailed invoice from Contractor.

14


--------------------------------------------------------------------------------




(C)           Bonus Payments shall only be made to the extent that the financial
performance of Purchaser’s business for the period from January 1, 2007 to
December 31 of each year is equal to or better than the financial projections
for the business for the same period of time as set forth in Exhibit H1.
Financial performance shall be measured in accordance with GAAP, using the
earnings before interest, taxes, depreciation and amortization of Purchaser for
the total periods in question (“Cumulative EBITDA”).  The annual Bonus Payment
shall be further limited and conditioned as a result of (a) the failure of
Satellites to be delivered on time or to meet the requirements of Exhibit B (as
set forth in Article 5(E) and Article 5(F) below) and (b) the failure of
Satellites to operate successfully in orbit (as set forth in Article 5(E) and
Article 5(F) below).

(i)      No Bonus Payment shall be made to Contractor whenever Purchaser’s
Cumulative EBITDA for the period from January 1, 2007 to December 31 of the year
for which payment of a Bonus Payment would be due is less than the projected
Cumulative EBITDA for the identical period as set forth on Exhibit H1.

(ii)     Whenever Purchaser’s Cumulative EBITDA for the period from January 1,
2007 to December 31 of the year for which payment of a Bonus Payment would be
due is equal to or greater than the projected Cumulative EBITDA for the
identical period, Purchaser shall make the maximum Bonus Payment permissible
pursuant to the terms of this Article 5. Each year Purchaser’s Cumulative EBITDA
exceeds the projected Cumulative EBITDA for the identical period and the
conditions of Article 5(E) and Article 5(F) are met, the annual Bonus Payment of
[*] US Dollars shall be paid.

(iii)    For so long as Purchaser may be obligated to pay Bonus Payments to
Contractor pursuant to this Article 5, Purchaser shall calculate Cumulative
EBITDA using the same methodology as is used in Exhibit H1. Nothing in this
Article 5 shall prohibit Purchaser from changing its accounting methodology for
other purposes, so long as Purchaser is able and does continue to use the same
methodology to calculate Cumulative EBITDA.

(D)       In each of the fifteen (15) years that a Bonus Payment may be made, as
well as during the years prior to the Bonus Payment Start Date when Contractor
may earn the right to receive Bonus Payment after the Bonus Payment Start Date,
[*] of each such payment or earned right shall be further conditioned upon the
delivery schedule as set forth in paragraphs (E)(i) and (F)(i) of this Article
5, and [*]of each such payment or earned right shall be further conditioned upon
satisfactory operation of Satellites as set forth in paragraphs (E)(ii) and
(F)(ii) of this Article 5.

15


--------------------------------------------------------------------------------




(E)           Each year after the delivery of the first twenty-four (24) of
Satellites and prior to the Bonus Payment Start Date, Contractor shall earn the
right to receive a Bonus Payment to be calculated in accordance with this
Article 5(E). Such Bonus Payments shall not be paid by Purchaser until the first
payment date after the Bonus Payment Start Date. The Bonus Payment earned for
each year after the delivery of the first twenty-four (24) Satellites until the
Bonus Payment Start Date shall be paid at the same time in addition to the first
annual Bonus Payment to be paid pursuant to this Article 5(E).

(i)         The [*] portion of such Bonus Payment related to timely delivery
shall be earned for each Batch of Spacecraft delivered thirty (30) Days or less
after the scheduled PSR date for the last Spacecraft of that Batch. Calculation
of the Bonus Payment payable for each year of this period shall be equal to [*]
US Dollars times the number of Spacecrafts delivered in each Batch through the
year for which the calculation of the Bonus Payment earned is made.

(ii)        The remaining [*] portion of the Bonus Payment shall be earned for
each Satellite operating satisfactorily in space according to the criteria
defined in Exhibit H2. Calculation of the Bonus Payment payable for each year of
this period shall be made by multiplying [*] US Dollars times the number of
Satellites operating successfully as of December 31 of each year for which the
calculation is being made.

(F)        During the period from the Bonus Payment Start Date to the end of the
fifteen (15) year thereafter, Contractor shall be entitled to receive annual
Bonus Payments to be calculated in accordance with this Article 5(F).

(i)         The [*] portion of the annual Bonus Payments related to timely
delivery shall be calculated by multiplying [*] US Dollars times the number of
Spacecraft delivered before or within at least thirty (30) Days after its
scheduled PSR date. The amount shall be the portion of each annual Bonus Payment
related to timely delivery for each year during this period.

(ii)        The remaining [*] portion of the annual Bonus Payments shall be
earned if the number of satisfactorily operating satellites is equal to or
greater than the number given in Table 1 for a given year for a given Delivery
Schedule.  Satellites are deemed to be satisfactorily operating if the criteria
defined in Exhibit H2 is met. If the number of satisfactorily operating
satellites is less than the number given in Table 1 for a given year but greater
than or equal to forty (40), a reduced Bonus Payment may be made.

16


--------------------------------------------------------------------------------




For each satellite less than the number in Table 1, the Bonus Payment portion
shall be reduced by [*] as long as the total number of operating satellites is
greater than or equal to forty (40). For example, in 2020 if there are only
forty-two (42) satisfactorily operating satellites, only [*] of the possible [*]
portion of the annual Bonus Payment shall be paid; if forty-one (41)
satisfactorily operating satellites, only [*] of the possible [*] portion of the
annual Bonus Payment shall be paid; if forty (40) satisfactorily operating
satellites, only [*] of the possible [*] portion of the annual Bonus Payment
shall be paid; however, if only thirty-nine (39) satisfactorily operating
satellites, no portion of the possible [*] portion of the annual Bonus Payment
shall be paid.

Table 1

Minimum Number of Operating
Satellites In a Given Year for
each Delivery Schedule

 

Regular
Delivery

 

Accelerated
Scenario

 

Aggressively
Accelerated
Scenario

 

2011

 

 

 

 

 

46

 

2012

 

 

 

46

 

46

 

2013

 

46

 

46

 

46

 

2014

 

46

 

46

 

45

 

2015

 

46

 

45

 

45

 

2016

 

45

 

45

 

44

 

2017

 

45

 

44

 

44

 

2018

 

44

 

44

 

43

 

2019

 

44

 

43

 

43

 

2020

 

43

 

43

 

43

 

2021

 

43

 

42

 

42

 

2022

 

42

 

42

 

42

 

2023

 

42

 

41

 

41

 

2024

 

41

 

41

 

41

 

2025

 

40

 

40

 

40

 

2026

 

12

 

12

 

 

 

2027

 

4

 

 

 

 

 

 

(G)       For the purpose of this Article 5, a Spacecraft placed in storage
pursuant to Article 29 or a Spacecraft which is a total loss as a result of a
launch failure shall be deemed to be operating in orbit satisfactorily. In
addition, the conditions of Articles 5(E)(i) and 5(F)(i) relating to late
delivery shall apply to a Spacecraft put into storage.

17


--------------------------------------------------------------------------------




Article 6.  Delivery and Delivery Schedule

(A)      The Delivery Schedule is identified in the Table below. Delivery of a
Spacecraft (other than Spacecraft delivered for storage as directed by Purchaser
in accordance with Article 29) shall be deemed to have occurred at Pre-Shipment
Review. Delivery of a DSS shall be deemed to have occurred upon completion of
the Simulator Completion Review.

Item

 

Description

 

Delivery Date or
date of performance

 

Delivery Place

1

 

Spacecraft

 

Per Exhibit F

 

Contractor’s facilities

2

 

Satellite propellant

 

Per Exhibit A

 

Per Article 6(C)

3

 

DSS

 

Per Exhibit A

 

Milpitas, CA
El Dorado Hills, CA

4

 

Satellite OBPE Software

 

Per Exhibit A

 

Milpitas, CA

5

 

Launch Support Services

 

Per Exhibit A

 

Launch Site

6

 

MOSS

 

Per Exhibit A

 

Milpitas, CA

7

 

Documentation

 

Per Exhibit A

 

Milpitas, CA

 

(B)       On or before July 1, 2008, Purchaser shall have the right to
accelerate the delivery dates for Spacecraft to be delivered under Phase 3, as
set forth in Article 2(D), by giving written notice to Contractor. The
notification shall include which Accelerated Scenario has been selected by
Purchaser. If delivery were accelerated for some but less than all of the
Satellites in Phase 3, or for less than a twenty-one (21) month hiatus in
production, the Parties shall enter into good faith negotiation on price
reduction of the price for Phase 3 prorated on the basis of the number of
Satellites accelerated and the timing of their delivery.

In such case, the payment plan to be considered will be the one corresponding to
the selected Accelerated Scenario as set forth in Exhibit F and Purchaser shall
increase, or shall cause NEWCO to increase, at the time of Purchaser’s written
notice, the amount of the Escrow Account in order to cover the aggregate amount
of payments due for the two (2) following quarters under the selected
Accelerated Scenario. Such increase of the amount of the Escrow Account is a
condition for the start of the Accelerated Scenario.

Failing any notification by Purchaser on or before July 1, 2008, then the
delivery dates for Spacecraft to be delivered under Phase 3 shall be made
pursuant to the Regular Delivery as set forth in Exhibit F and the payment plan
to be considered will be the one corresponding to the Regular Delivery as set
forth in Exhibit F.

(C)       Each Spacecraft which is Available for Shipment shall be transported
along with associated Ground Support Equipment at Contractor’s risk and expense
Delivered Duty Unpaid, Incoterms 2000, to the airport nearest to the Launch Site
selected for the launch of the respective Spacecraft, unless Purchaser directs
Contractor to deliver the Spacecraft to storage in accordance with Article 29.

18


--------------------------------------------------------------------------------




The propellant shall be transported at Contractor’s risk and expense Delivered
Duty Unpaid, Incoterms 2000, to the harbour agreed with the Launch Service
Provider. The Launch Service Provider shall be responsible at its own costs to
transport (i) the Spacecraft from the airport to the Launch Site, (ii) the
propellant from the harbour to the Launch Site, and (iii) the Satellites and the
propellant within the Launch Site.

If the Spacecraft requires repair after delivery to the Launch Site, all
transportation from the Launch Site to the repair facility and back shall be at
the expense of Contractor. Contractor shall be responsible at its risk and
expense for removing or disposing all of its Ground Support Equipment and
remaining Satellite propellant, if any, used on or brought to the Launch Site
from the Launch Site after completion of launches.

The DSSs and the Satellite OBPE Software shall be transported at Contractor’s
risk and expense Delivered Duty Unpaid, Incoterms 2000, to the required
destination as specified in the Table above.

(D)      The Contractor shall promptly notify Purchaser in writing of any event
which may delay or prevent the performance by Contractor of any of its
obligations under this Contract.

Article 7.  Payment

(A)       Payment terms shall be in accordance with this Article 7 and Exhibit F
to this Contract. Purchaser shall pay all invoices within thirty (30) Days after
the date of receipt of an emailed invoice confirmed electronically.

(i)         Starting January 1, 2007 and until the Contract is paid in full,
Contractor shall on the first Day of each quarter provide Purchaser with one (1)
original of the invoice for the total amount of payments due during that
quarter, including both calendar payments and payments for Milestone Events, in
accordance with Exhibit F. So there is no misunderstanding, the Parties agree
that the invoice for and payment of the first payment (fourth quarter of 2006)
shall be handled as set forth in Article 32.

(ii)        Beginning with the quarter that starts April 1, 2007, Contractor
shall deliver to Purchaser, along with each quarterly invoice, supporting
documentation confirming completion of the Milestone Events which were to have
been achieved during the quarter prior to the quarter in which the invoice is
delivered.

(B)       Should Contractor fail to achieve during a given quarter one or more
Milestone Events for which payment has already been made, then Contractor shall
deduct the amount relating to each such unachieved Milestone Event from the
invoice Contractor delivers at the beginning of the following quarter.

19


--------------------------------------------------------------------------------




Except as set forth in the preceding sentence, any delay in the achievement of a
particular Milestone Event will have no impact on the amount invoiced at the
beginning of the subsequent quarter.  Any amount deducted in accordance with
this Article 7(B) will be re-invoiced with supporting documentation submitted
with the invoice for the quarter following completion of such Milestone Event,
and Purchaser shall make payment to Contractor in accordance with such invoice
after such completion.

(i)         If after five (5) Business Days from the date of receipt of an
invoice, Purchaser has not notified Contractor of a dispute of the invoice,
stating the reason for such dispute, then all Milestone Events scheduled to
occur during the preceding quarter shall be deemed complete, and payment shall
be due and payable within thirty (30) Days of receipt of the emailed invoice.
For purposes of Exhibit F, a Milestone Event shall be deemed to have been
completed by Contractor when all requirements associated with the particular
Milestone Event shall have been completed in accordance with the provisions of
the Contract.

(ii)        If Purchaser disputes only part of a Milestone Event, then Purchaser
shall pay to the Contractor the amount corresponding to the undisputed portion
of such Milestone Event.

The Parties agree to negotiate in good faith the settlement of the disputed
portion and the agreed upon amount shall be paid by Purchaser after such
settlement. No dispute with respect to the payment of any amount under this
Contract shall relieve the disputing Party of its obligation to pay all other
amounts due and owing under this Contract. The Parties agree that in no event
shall there be a dispute about a calendar payment, and that a dispute over a
Milestone Event payment shall not relieve Purchaser of its obligation to make
subsequent payments.

(C)       The Parties agree that a portion of the Total Price as set forth in
Article 4 amounting to one hundred forty six million eight hundred thirty one
thousand five hundred thirty Euros (146,831,530 Euros) shall be invoiced in
Euros and paid by Purchaser to Contractor in US Dollars based on the fixed
EUR/USD exchange rate of 1 Euro = US Dollar 1.2940. This amount will not be
subject to increase or decrease due to changes in exchange rates between the
Euro and the US Dollar. The payment schedule for this amount payable in US
Dollars is as set forth in Exhibit F. All other payments set forth in the
Contract will be invoiced by and paid to Contractor in Euros.

(D)      Contractor may, from time to time, submit an invoice requesting partial
payment for a partially completed Milestone Event. If Purchaser, in Purchaser’s
reasonable judgment, determines such partial payment to be appropriate under the
circumstances, then Purchaser shall make such partial payment, and the remainder
of the Milestone Event payment shall be paid at such time as the Milestone Event
is completed.

20


--------------------------------------------------------------------------------




(E)           In the event that Contractor achieves any Milestone Event in
advance of the scheduled achievement date provided for in Exhibit F and provided
that the cumulative amount of payments shall not exceed the schedule set forth
in Exhibit F, then, subject to Purchaser’s agreement, the Contractor shall be
entitled to invoice the Purchaser for such achieved Milestone Event. Purchaser
shall pay for any such Milestone Event, subject to having received the required
supporting documentation.

(F)       Unless otherwise agreed in writing by the Party entitled to payment,
all transfers of funds in accordance with this Contract from one Party to the
other Party shall be sent to the receiving Party by wire transfer of immediately
available funds to the following bank accounts :

Alcatel Alenia Space France

For payments in Euros :

Alcatel Alenia Space France

Société Générale Toulouse

Address : Innopole Voie 8 - BP 500 - 31316 Labège Cedex, France

Swift Code : [*]

Account n° [*]

For payments in US Dollars :

Alcatel Alenia Space France

ABN AMRO BANK

New-York Branch

Address : 55 East 52 Street, New York, New York 10055,U.S.A.

Swift Code : [*]

Routing Number : [*]

Account n° [*]

Globalstar, Inc.

For payments in US Dollars :

Union Bank of California

Address : 350 California Street, 10th Floor, San Francisco, CA 94104, U.S.A.

Routing Number : [*]

Account n° [*]

or such other account as the relevant Party may specify from time to time in
writing.

Any payment due by Purchaser shall be deemed to have been made when the
Contractor’s bank account has been credited of the amount of such payment.

21


--------------------------------------------------------------------------------




If any payment would otherwise be due under this Contract on any Day that is not
a Business Day, such payment shall be due on the succeeding Business Day.

(G)       Payments required to be made by either Party to this Contract and not
received within the due date plus ten (10) Days shall bear interest at the
Interest Rate for each Day from the tenth (10th) Day following the due date
until the date of actual payment. Such interest due pursuant to this Article
7(G) will be included in the next quarterly invoice. In the event the Contractor
elects to draw from the Escrow Account as set forth in Article 22(B), then the
provisions of this Article 7(G) shall not apply.

(H)       The Contractor shall send one (1) copy of each invoice to Purchaser by
email to [*] with confirming email to [*].

The Contractor may request status of payment by calling [*] in Accounts Payable
at [*].

The address reference to be put on the invoice is :

Globalstar, Inc.

461 South Milpitas Boulevard

Milpitas, California 95035, U.S.A.

The Contractor may send one (1) hard copy of each invoice to Purchaser at
address referenced above to the attention of [*].

(I)        All payments due and payable under the Contract shall be secured by
an Escrow Account which Purchaser shall cause to be funded directly or by NEWCO
in accordance with the Escrow Agreement. The amount in the Escrow Account shall
at any time be equal to the aggregate amount of payments due for the two (2)
following quarters as identified in Exhibit F. The funding of such Escrow
Account shall be of an initial amount of forty million (40,000,000) Euros.

In the event that NEWCO is a party to the Escrow Agreement, Purchaser shall be
obligated to cause NEWCO duly to perform all of its obligations under the Escrow
Agreement. To the extent (if any) NEWCO does not have sufficient funds duly to
perform its obligations under the Escrow Agreement, Purchaser shall be obligated
to lend such funds to NEWCO as a contribution to its capital.

The Parties may mutually agree to replace the Escrow Agreement with some other
form of security. In addition, upon request by Purchaser and provided Purchaser
has made consistent timely payments as required, Contractor may determine if
continued Escrow Agreement or security may be revisited.

22


--------------------------------------------------------------------------------




Article 8.  Inspection and Acceptance

Contractor shall perform the following tests and reviews:

(A)      Spacecraft

(i)        Each Spacecraft shall undergo a Pre-Shipment Review, as described in
section 5.8 of Exhibit A. Purchaser shall notify Contractor of its acceptance or
objection of the Pre-Shipment Review within one (1) Day following performance of
the PSR. Failure of Purchaser to so notify Contractor shall be deemed to
constitute acceptance of said PSR. Upon successful completion of the
Pre-Shipment Review (i.e Pre-Shipment Review complies with the provisions of
section 5.8 of Exhibit A), the Parties shall sign a Pre-Shipment Review
Acceptance Certificate. If Purchaser objects, it shall provide detailed reasons
for such objection to Contractor within two (2) Days of performance of such
Pre-Shipment Review.

Contractor shall then proceed to resolve the reason for the objection and upon
resolution the Parties shall sign the Pre-Shipment Review Acceptance
Certificate. After completion of the PSR, the Spacecraft shall be deemed
Available for Shipment and Purchaser will provide to Contractor shipment
directions.

(ii)       Upon arrival of a Spacecraft at the Launch Site, Contractor shall
promptly conduct a Satellite Post-Shipment Verification Review for each
Spacecraft. Thereafter, Contractor shall perform tests in accordance with the
Launch Site Test Plan and relevant portions of Exhibit C, in the presence of
Purchaser unless Purchaser advises Contractor that such tests can be performed
in its absence.

(iii)      Contractor shall then conduct a Flight Readiness Review as set forth
in section 5.10 of Exhibit A, whereupon Contractor shall either certify
Spacecraft compliance or notify Purchaser of those items which fail to meet the
requirements of Exhibits B and C.  Upon Contractor certification of Spacecraft
compliance, or upon satisfactory completion by Contractor of other conditions
sufficient to remedy those items that failed to meet the requirements of
Exhibits B and C, mutually acceptable to Purchaser and Contractor, FRR shall be
deemed successfully completed and Contractor shall be authorized to proceed to
the Launch Readiness Review.

(iv)     Each Spacecraft shall undergo a LRR, as described in section 5.11 of
Exhibit A. If the LRR complies with the provisions of section 5.11 of Exhibit A,
Purchaser shall notify Contractor of its acceptance of the LRR following
completion. Upon such notification, a Spacecraft shall be ready for launch
unless, at any time prior to Intentional Ignition, Contractor shall notify
Purchaser if a Spacecraft is not ready for launch.  Upon such notification and
prior to launch, Contractor shall remedy such particulars or satisfactorily
complete other conditions mutually acceptable to Purchaser and Contractor.

23


--------------------------------------------------------------------------------




(v)      Final Acceptance of a Spacecraft not being delivered into storage shall
occur upon Intentional Ignition, except that in case of occurrence of an event
as set forth in Article 9(C), Final Acceptance shall be deemed not to have
occurred. Final Acceptance of a Spacecraft being delivered into storage shall be
made upon delivery of the Spacecraft to the storage site, in accordance with the
provisions of Article 29.

(B)       DSSs

(i)         Contractor shall conduct a Factory Acceptance Test Review on the
DSSs at Contractor’s facilities. Upon successful completion of the Factory
Acceptance Test Review, Contractor shall so certify to Purchaser. Purchaser
shall have two (2) Days from receipt of such certification to notify Contractor
in writing of those particulars which do not meet the requirements of the
Contract.

Upon such notification by Purchaser, Contractor shall remedy such particulars or
satisfactorily complete other conditions mutually acceptable to Purchaser and
Contractor after which Contractor shall proceed to ship each DSS to the
designated DSS site. If Purchaser does not so notify Contractor within two (2)
Days, Contractor shall proceed to ship each DSS to the designated DSS site.

(ii)        A Simulator Completion Review shall be conducted following full and
complete installation and testing of the DSS at the designated DSS Site in
accordance with Exhibit A.  Contractor and Purchaser shall, within two (2) Days
after the successful completion of Simulator Completion Review, certify in
writing on a form, mutually agreed, that Final Acceptance of the DSSs has
occurred. If Purchaser fails to reject or certify acceptance within such two (2)
Days after the successful completion of Simulator Completion Review, Final
Acceptance of the DSSs shall be deemed to have occurred.

(iii)       If a DSS is non-conforming to the specifications defined in Exhibit
E, Purchaser shall so notify Contractor (with detailed reasons for such
non-compliance given in the notification), and such non-compliance shall be
corrected by Contractor.  Upon such correction, followed by a delta Simulator
Completion Review, if necessary, acceptable to Purchaser, Final Acceptance shall
be deemed to have occurred.

(C)       Upon completion of a Milestone Event other than for PSRs as set forth
in Article 8 (A), Contractor shall issue and send to Purchaser a Milestone Event
acceptance certificate. Purchaser shall notify Contractor of its acceptance or
rejection of a Milestone Event within five (5) Business Days from the date of
receipt of the Milestone Event acceptance certificate, failing which such
Milestone Event shall be deemed successfully completed. In case of acceptance,
the Parties shall sign the Milestone Event acceptance certificate. In case of
rejection, Purchaser shall state in writing the reasons for such rejection and
Contractor shall implement necessary corrective measures. After such correction
to the satisfaction of Purchaser, such Milestone Event shall be deemed
successfully completed and the Parties shall sign the Milestone Event acceptance
certificate.

24


--------------------------------------------------------------------------------


Article 9.  Title and Risk of Loss

(A)                              Subject to the provisions of this Contract:

(i)    title to and risk of loss for a Spacecraft and propellant on board such
Spacecraft shall pass from Contractor to Purchaser upon Intentional Ignition,
except as provided in Articles 9(C) and 9(E).

(ii)   risk of loss for DSSs shall pass from Contractor to Purchaser upon
Delivery to the place set forth in Article 6. Title to DSS shall pass from
Contractor to Purchaser upon Final Acceptance thereof.

(iii)  risk of loss and title to for the Satellite OBPE Software shall pass from
Contractor to Purchaser upon Delivery to the place set forth in Article 6.

Any loss or damage to such items prior to Purchaser’s assumption of risk of loss
shall be at Contractor’s risk, unless such loss or damage is caused by the
negligent acts or omissions or willful misconduct of Purchaser.

(B)       Title to Spacecraft, propellant on board the Spacecraft, Satellite
OBPE Software and DSSs shall pass to Purchaser free and clear of any claims,
liens, encumbrances and security interests of any nature. Contractor shall not
grant to third parties any lien, encumbrance or security interest of any nature
on Spacecraft, propellant on board the Spacecraft, Satellite OBPE Software and
DSSs.

(C)       Contractor hereby agrees following Intentional Ignition, should the
launch sequence be successfully terminated prior to lift-off of the Launch
Vehicle, then at the subsequent time the launch pad is declared safe by the
Launch Services Provider, title, care, custody and control and risk of loss to
Spacecraft and propellant shall revert to Contractor.  In the event of such an
occurrence, Contractor shall be paid by Purchaser for additional documented
costs, if any, incurred by Contractor in relation to additional premium due
directly as the result of an extension by it of any insurance policy it may have
relating to the Spacecraft. This paragraph may be adjusted as necessary to be
consistent with the Launch Services Agreement and the Launch Insurance policy.

(D)      Should the subsequent launch following an aborted launch as set forth
in Article 9(C) above, be delayed through no fault of Contractor, and any
Spacecraft has to be removed from the Launch Vehicle and has to be returned to
Contractor’s facility or a designated storage site at Launch Site, all costs
resulting from extension of the period for the launch campaign (including costs
associated with on-orbit support personnel already deployed to other locations)
shipping costs, costs for re-testing and restoring the Spacecraft to
flight-worthy condition, off-site storage charges (if any) and insurance
coverage for return to the Launch Site and subsequent launch will be at
Purchaser’s expense, as determined pursuant to Article 19(C).

25


--------------------------------------------------------------------------------




(E)       In the event a Spacecraft is placed in storage as set forth in Article
29(A), title and risk of loss to such Spacecraft shall pass to Purchaser upon
both completion of the tasks specified for placement into storage as required by
the Storage Plan and payment to Contractor of all outstanding amounts as set
forth in Exhibit F less an amount of [*] Euros per Spacecraft stored
corresponding to the portion of the Launch Support Services and MOSS not yet
performed. This amount will be paid to Contractor at the time of removal of the
Spacecraft from storage.

Prior to storage, Contractor shall file (or shall cause a Subcontractor to
file), on behalf of Purchaser and at Purchaser’s expense, necessary application
with custom authorities for the issuance of an active job processing, or any
other adequate instrument, with respect to a stored Spacecraft in order to get
an exemption of taxes and duties.

Article 10.  Access to Work in Progress

(A)      Subject to applicable government regulations, Contractor shall afford
Purchaser access to all WIP, including without limitation Technical Data and
information, test data, documentation (not containing cost information), testing
and hardware, being performed at Contractor’s facilities pursuant to this
Contract during the period of Contract performance as set forth in section 1.5
of Exhibit A, provided that such access does not unreasonably interfere with
such WIP or any other work.

(B)       Contractor shall afford Purchaser access to WIP being performed
pursuant to this Contract in Subcontractor’s facilities to the extent Contractor
obtains such access, subject to the right of Contractor to accompany Purchaser
on any such visit and subject further to the execution by Purchaser of such
non-disclosure or similar agreements as may be required by Subcontractors.
Contractor shall use its best efforts to obtain access to the WIP being
performed in Subcontractor’s facilities.

Article 11.  Progress Meeting, Presentations and Reports

(A)      In addition to any other meetings called for under the provisions of
this Contract, Contractor shall provide the personnel, facilities, materials and
support to conduct the following meetings and presentations with Purchaser,
provided that such meetings and presentations do not unreasonably interfere with
Contractor’s performance : (i) informal Program Manager meetings ; (ii) informal
project level technical review meetings ; and (iii) management level
presentations as deemed appropriate by Contractor or Purchaser’s management and
subject to reasonable prior notice by Purchaser.

(B)       Contractor shall deliver to Purchaser all reports as described in
Exhibit A. The Parties agree to utilize a secure, electronic-based system for
delivery of reports and documents (which may include exceptions on its use for
certain documents).

26


--------------------------------------------------------------------------------




Article 12.  Intellectual Property Rights

(A)      Purchaser shall protect all Intellectual Property to which Purchaser
has a right of access pursuant to Article 10, or that is or may be disclosed by
Contractor to Purchaser, from disclosure to third parties in the same manner in
which Purchaser protects its own IP, in accordance with and subject to Article
14.

(B)       Notwithstanding any other provision of this Contract, the ownership in
and title to Background IP delivered to Purchaser by Contractor in accordance
with this Contract shall remain in Contractor or its licensors.  Contractor
hereby grants to Purchaser a fully paid up, non-exclusive, perpetual,
irrevocable (except as set forth herein), world-wide and non-transferable
(except as part of a sale of the business or by operation of law) license (with
right to sublicense to third parties) to use, duplicate, adapt, make derivatives
and disclose its Background IP (and its related documentation) and other
Deliverable Items for the the use, operation, enhancement and maintenance of the
Globalstar System pursuant to this Contract and the existing Globalstar network.

(C)       Title to all Foreground IP shall remain with Contractor, provided,
that Contractor shall not use or have, or permit others to use, Foreground IP
related to the payload of the Spacecraft for the purpose of engaging in business
activity that would be in direct competition with the Globalstar System.
Contractor hereby grants to Purchaser a fully paid up, non-exclusive, perpetual,
irrevocable (except as set forth herein), world-wide and non-transferable
(except as part of a sale of the business or by operation of law) license (with
right to sublicense to third parties) to use, duplicate, adapt, make derivatives
and disclose its Foreground IP (and its related documentation) and other
Deliverable Items for the use, operation, enhancement and maintenance of the
Globalstar System pursuant to this Contract, the existing Globalstar network and
future similar contracts and such Globalstar network as it will exist under such
future similar contracts.

(D)      Purchaser hereby grants to Contractor a fully paid up, non-exclusive,
perpetual, irrevocable (except as set forth herein), world-wide and
non-transferable (except as part of a sale of the business or by operation of
law) license (with right to disclose to Subcontractors who are signatories of
the TAA as set forth in Appendix 2) to use, adapt and disclose the patents
identified as being “granted” as set forth in Exhibit I for the purpose of
performance of the Work under this Contract. In addition, Contractor reserves
the right to request and receive copies of Technical Data which are owned by
Purchaser for use for the performance of the Work.  Purchaser grants to
Contractor a license to use such Technical Data under the same type of license
as Purchaser grants to Contractor in this Article 12(D), subject to the TAA.

27


--------------------------------------------------------------------------------




Article 13.  Public Release of Information

(A)      During the term of this Contract, neither Party, nor its affiliates,
subcontractors, employees, agents and consultants, shall release items of
publicity of any kind including, without limitation, news releases, articles,
brochures, advertisements, prepared speeches, company reports or other
information releases related to the work performed hereunder, including the
denial or confirmation thereof, without the other Party’s prior written consent.

(B)       Notwithstanding the foregoing, it is understood by the Parties that
Contractor is authorized to release information relative to the Work as may be
required to notify its other customers as to satellite performance issues,
provided that such information shall contain no identification of Purchaser or
Purchaser’s designation of Work, subject to government requirements.

(C)       Nothing contained herein or in the Mutual Nondisclosure Agreement
between Purchaser and Contractor, dated November 2, 2006 shall be deemed to
prohibit either Party from disclosing this Contract, in whole or in part, or
information relating thereto (i) as may be required by the rules and regulations
of a government agency with jurisdiction over the disclosing Party or a stock
exchange on which the disclosing Party’s shares are then listed, (ii) as may be
required by a subpoena or other legal process (iii) in any action to enforce its
rights under this Agreement, (iv) to its lenders under appropriate assurances of
confidentiality for the benefit of the disclosing Party or (v) to its auditors,
attorneys and other professional advisors in the ordinary course, provided that
such auditors, attorney and advisors have contractual or professional
obligations to maintain the confidentiality of the disclosed material. The
disclosing Party shall use reasonable commercial efforts to disclose only such
information as it believes in good faith it is legally required to disclose
pursuant to clauses (i) or (ii), above, and will seek, to the extent reasonably
available under applicable rules, to obtain confidential treatment for any
information either Party reasonably considers trade secrets and that is required
to be disclosed. To the extent practicable, the disclosing Party shall provide
the other Party with a reasonable opportunity in advance of disclosure to
request redactions or deletions of specific terms and provisions of the Contract
and shall accommodate those requests to the extent reasonably consistent with
applicable confidential treatment rules.

(D)       Within a reasonable time prior to a proposed issuance of news
releases, articles, brochures, advertisements, prepared speeches, and other such
information releases concerning the Work performed hereunder, the Party desiring
to release such information shall request the written approval of the other
Party concerning the content and timing of such releases.  The Parties
anticipate the issuance of press releases in connection with the execution of
the Contract, which press releases shall be subject to approval by both Parties
prior to release.

28


--------------------------------------------------------------------------------




Article 14.  Confidentiality

The Parties agree that all exchanges of proprietary information shall be
governed by the Mutual Nondisclosure Agreement between Purchaser and Contractor,
dated November 2, 2006 as set forth in Appendix 1, as such Agreement may be
amended.

Article 15.  Intellectual Property Rights Indemnity

(A)      Contractor shall indemnify, defend and hold harmless Purchaser and its
affiliates and their respective directors, officers, agents and employees,
against any claims, damages, losses, costs (including attorneys’ fees) incurred
in connection with any claim, suit, or proceeding asserted or filed against
Purchaser relating to infringement of any patent, copyright, trade secret,
trademark or other proprietary right based on the laws of the United States and
EU, or a country where Contractor or any Subcontractor is located (except that
such indemnification shall not apply to any patent identified as being “granted”
as set forth in Exhibit I), by any Spacecraft or DSS to be delivered hereunder,
or any part thereof or arising out of Contractor’s performance of its
obligations under the Contract.  Purchaser shall notify Contractor promptly in
writing of any such claim, suit or proceeding, and give Contractor proper and
full information, of which it is aware, and reasonable assistance to settle
and/or to defend any such claim, suit, or proceeding. At its option and expense,
Purchaser may participate in the defense of such claim, suit or proceeding with
counsel of its own choosing. In addition, the indemnification shall also apply
if in the reasonable opinion of Contractor’s outside intellectual property
counsel, any Spacecraft or DSS to be delivered hereunder or any part thereof may
become the subject of any claim, suit, or proceeding for infringement of any
such patent, copyright, trade secret, trademark or other proprietary right.

(B)       In case of such a claim as set forth in Article 15(A), Contractor
shall, at its option and expense, either (i) procure for Purchaser the right
under such patent, copyright, trade secret, trademark or other proprietary
right, to use, lease, or sell, as appropriate, such Spacecraft or DSS, or part
thereof, or (ii) replace or modify such Spacecraft or DSS, or part thereof, so
that it becomes non-infringing but continues to meet the requirements of the
Contract.

(C)       Contractor shall have no liability for and the provisions of Article
15(A) shall not apply for any infringement arising from (i) the combination of
such Spacecraft or DSS, part thereof or process practiced therein with any other
Spacecraft or DSS or part not furnished to Purchaser by Contractor unless such
Spacecraft or DSS, part or process furnished by Contractor contributorily
infringes, or (ii) the modification of such Spacecraft or DSS, part thereof or
process practiced therein, unless such modification was made or authorized by
Contractor, or (iii) the use of any patent identified as being “granted” as set
forth in Exhibit I.

29


--------------------------------------------------------------------------------




(D)      Contractor’s total liability to Purchaser under this Article 15 shall
not exceed [*] of the Total Price. This Article 15 states the entire obligation
of Contractor and the exclusive remedy of Purchaser, with respect to any alleged
patent, copyright, trade secret or trademark infringement by such product or
part or process.

Article 16.  Limitation of Liability

(A)      THE PARTIES EXPRESSLY RECOGNIZE THAT COMMERCIAL SPACE VENTURES INVOLVE
SUBSTANTIAL RISKS AND RECOGNIZE THE COMMERCIAL NEED TO DEFINE, APPORTION AND
LIMIT CONTRACTUALLY ALL OF THE RISKS ASSOCIATED WITH THIS COMMERCIAL SPACE
VENTURE.  THE PAYMENTS AND OTHER REMEDIES EXPRESSLY SET FORTH IN THIS CONTRACT
FULLY REFLECT THE PARTIES’ NEGOTIATIONS, INTENTIONS AND BARGAINED-FOR ALLOCATION
OF THE RISKS ASSOCIATED WITH COMMERCIAL SPACE VENTURES.

EXCEPT AS SPECIFICALLY PROVIDED IN THIS CONTRACT, CONTRACTOR MAKES NO WARRANTIES
OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONTRACT OR THE
PERFORMANCE OF THE CONTRACTOR OR THE WORK HEREUNDER, WHETHER ARISING AT LAW OR
IN EQUITY AND ALL SUCH WARRANTIES AND REPRESENTATIONS, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY ARE, TO THE EXTENT PERMITTED BY LAW, EXCLUDED.

(B)       IN NO EVENT SHALL CONTRACTOR OR ITS SUBCONTRACTORS BE LIABLE TO
PURCHASER FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES
(INCLUDING ANY LOSS OF PROFIT OR ANY OTHER SIMILAR LOSS) WHETHER ARISING IN
CONTRACT, TORT, STRICT LIABILITY, OR UNDER ANY OTHER THEORY OF LIABILITY
RESULTING FROM ANY BREACH OF THIS CONTRACT OR WITH RESPECT TO ANY DEFECT,
NON-CONFORMANCE OR DEFICIENCY IN ANY INFORMATION, INSTRUCTIONS, SERVICES OR
OTHER THINGS PROVIDED PURSUANT TO THIS CONTRACT.  THE FOREGOING EXCLUSION SHALL
APPLY WHETHER OR NOT FORESEEABLE OR EVEN IF CONTRACTOR HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  SPECIFICALLY, BUT WITHOUT LIMITATION TO THE
FOREGOING, CONTRACTOR AND ITS SUBCONTRACTORS SHALL NOT BE LIABLE TO PURCHASER
FOR ANY SUCH DAMAGES RESULTING FROM ANY LOSS OR DESTRUCTION OF A SPACECRAFT OR
FAILURE OF A SPACECRAFT OR ITS SUBSYSTEMS TO OPERATE SATISFACTORILY.

30


--------------------------------------------------------------------------------




(C)       IN NO EVENT SHALL PURCHASER BE LIABLE TO CONTRACTOR OR ITS
SUBCONTRACTORS FOR INCIDENTAL, INDIRECT, ONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES (INCLUDING ANY LOSS OF PROFIT OR ANY OTHER SIMILAR LOSS) WHETHER ARISING
IN CONTRACT, TORT, STRICT LIABILITY, OR UNDER ANY OTHER THEORY OF LIABILITY
RESULTING FROM ANY BREACH OF THIS CONTRACT.  THE FOREGOING EXCLUSION SHALL APPLY
WHETHER OR NOT FORESEEABLE OR EVEN IF PURCHASER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

(D)      PURCHASER AND CONTRACTOR SHALL BE BOUND TO THE FLOW-DOWN REQUIREMENTS
OF THE LAUNCH SERVICES AGREEMENT APPLICABLE TO CONTRACTOR REGARDING ALLOCATIONS
OF RISK, WAIVERS OF SUBROGATION, INDEMNIFICATIONS AND INTER-PARTY WAIVERS OF
LIABILITY INVOLVED IN LAUNCH OPERATIONS.  SUCH FLOW-DOWN SHALL BE INCLUDED IN AN
AMENDMENT TO THIS CONTRACT TO BE ENTERED INTO AND CONFIRMED BETWEEN THE PARTIES
PRIOR TO THE COMMENCEMENT OF LAUNCH SUPPORT SERVICES.

(E)       PURCHASER AGREES TO ENTER INTO AGREEMENTS WITH THE LAUNCH SERVICES
PROVIDER TO DISCLAIM ANY LIABILITY OF CONTRACTOR TO THE LAUNCH SERVICES PROVIDER
FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES. PURCHASER ALSO
AGREES TO CAUSE ITS LAUNCH RISK INSURERS TO WAIVE ALL RIGHTS OF SUBROGATION
AGAINST CONTRACTOR AND SUBCONTRACTORS.

(F)        BOTH PARTIES’ SOLE AND EXCLUSIVE REMEDIES AND OBLIGATIONS FOR ANY
BREACH OF THIS CONTRACT OR WITH RESPECT TO ANY DEFECT, NON-CONFORMANCE OR
DEFICIENCY IN ANY INFORMATION, INSTRUCTIONS, GOODS, SERVICES OR OTHER THINGS
PROVIDED PURSUANT TO THIS CONTRACT ARE LIMITED TO THOSE SET FORTH IN THIS
CONTRACT, AND ALL OTHER REMEDIES OR RECOURSE AGAINST THE OTHER PARTY OF ANY KIND
ARE EXPRESSLY DISCLAIMED AND FOREVER WAIVED.

(G)       NOTWITHSTANDING ANY OTHER LANGUAGE IN THIS CONTRACT TO THE CONTRARY,
CONTRACTOR’S TOTAL LIABILITY TO PURCHASER SHALL NOT EXCEED (i) [*] OF THE TOTAL
PRICE IN CASE OF REGULAR DELIVERY AND (ii) [*] OF THE TOTAL PRICE IN CASE OF
ACCELERATED SCENARIO. NOTWITHSTANDING ANY OTHER LANGUAGE IN THIS CONTRACT TO THE
CONTRARY, PURCHASER’S TOTAL LIABILITY TO CONTRACTOR SHALL NOT EXCEED [*] LESS
ANY PAYMENTS MADE.

31


--------------------------------------------------------------------------------




Article 17.  Excusable Delays

(A)      Any delay or failure in the performance of a Party’s obligations under
this Contract (other than payment obligations) shall be excused, and such Party
will not be liable for, or be in default for, such delay or non-performance, if
the cause of the delay or non-performance is, in whole or in part, beyond such
Party’s reasonable control and without the negligence of such Party (or its
Subcontractors at any tier).

Purchaser acknowledges that following the end of an excusable delay event,
Contractor shall resume full performance as soon as commercially practicable
after the end of an excusable delay event, and the schedule of performance shall
be deemed modified to reflect such recommencement of performance. Payments
obligations of Purchaser shall be suspended only for the portion of Contractor’s
performance of Work affected by the excusable delay.

(B)       Excusable delays shall be conclusively deemed to include, but are not
limited to Acts of God or of the public enemy; acts or omissions of governmental
bodies, including the FCC, in their sovereign capacities or contractual
capacities (including the inability to obtain and/or the suspension, withdrawal,
or non-renewal of export or import licenses required for the performance of the
Contract); acts of war (declared or undeclared), fires, earthquakes, floods,
other unusually severe weather conditions such as hurricanes, tornadoes and
typhoons, epidemics, quarantine restrictions, strikes, component or parts
alerts, labor and other industrial disputes, terrorist acts and freight
embargoes sabotage, riots, theft; introduction of malicious code; failures or
interruptions in essential services or equipment (e.g., electrical power,
telecommunications, fuels, water); embargoes and other transportation failures.

(C)       The Party whose performance is delayed under Section 17(A) shall give
notice in writing to the other Party within seven (7) Business Days after an
excusable delay shall have occurred or such notifying Party knows of an
excusable delay, whichever is later.  Notwithstanding the foregoing, a Party’s
failure to provide such notice shall not prevent such an event from qualifying
as an excusable delay, except to the extent the failure to so notify prejudices
the other Party’s ability to mitigate the impact of the delay or non
performance.  Such notice shall also be given at the termination of the
excusable delay. The delivery requirements shall only be extended, upon mutual
agreement of the Parties, by such period of time as is justified by the evidence
forwarded in the notice, but in any event not less than one (1) Day for one (1)
Day of excusable delay.

(D)      Should excusable delays total, or be likely to total, six (6)
consecutive months or more, Purchaser, at its option, may terminate this
Contract with respect to unlaunched Spacecraft by written notice to Contractor
and the conditions of Article 21 shall apply. Purchaser’s right to terminate
pursuant to this Article 17(D) shall not apply to the extent that excusable
delays do not affect Contractor’s ability to perform (i.e., such excusable
delays affect Purchaser only).

32


--------------------------------------------------------------------------------




Article 18.  Liquidated Damages for Late Delivery

(A)      Contractor understands that delays in Delivery of Satellites required
herein may cause Purchaser to incur additional cost, loss of revenues and other
damages, which damages are difficult to estimate but the Parties acknowledge are
likely to be significant.  Accordingly, the Parties agree to fixed and
liquidated damages for late Delivery of Satellites which damages are intended to
be compensatory, not a penalty and are in lieu of actual damages incurred by the
Purchaser.

(B)       The required Delivery Dates for Spacecraft under this Contract are the
following :

Satellites completed PSR

 

Date of PSR
(Regular)

 

Date of PSR
(Accelerated)

 

Date of PSR
(Aggressively Accelerated)

TOTAL: 5 Satellites (FM 2,3,4,5,6)

 

Sep 30, 2009

 

Sep 30, 2009

 

Sep 30, 2009

TOTAL: 9 Satellites (FM 7,8,9,10)

 

Nov 13, 2009

 

Nov 13, 2009

 

Nov 13, 2009

TOTAL:13 Satellites (FM 11,12,13,14)

 

Dec 11, 2009

 

Dec 11, 2009

 

Dec 11, 2009

TOTAL: 17 Satellites (FM 15,16,17,18)

 

Jan 8, 2010

 

Jan 8, 2010

 

Jan 8, 2010

TOTAL: 21 Satellites (FM 19,20,21,22)

 

Feb 5, 2010

 

Feb 5, 2010

 

Feb 5, 2010

TOTAL: 24 Satellites (FM 23,24,25)

 

Feb 26, 2010

 

N/A

 

N/A

TOTAL: 29 Satellites (FM 26,27,28,29,30)

 

Mar 26, 2012

 

N/A

 

N/A

TOTAL: 33 Satellites (FM 31,32,33,34)

 

Jul 24, 2012

 

N/A

 

N/A

TOTAL: 37 Satellites (FM 35,36,37,38)

 

Nov 21, 2012

 

N/A

 

N/A

TOTAL: 41 Satellites (FM 39, 40, 41, 42)

 

Mar 21, 2013

 

N/A

 

N/A

TOTAL: 45 Satellites (FM 43,44,45,46)

 

Jul 19, 2013

 

N/A

 

N/A

TOTAL: 48 Satellites (FM 47,48, PFM1)

 

Sep 17, 2013

 

N/A

 

N/A

TOTAL: 25 Satellites (FM 23,24,25,26)

 

N/A

 

Feb 26, 2010

 

Mar 5, 2010

TOTAL: 29 Satellites (FM 27,28,29,30)

 

N/A

 

Jun 26, 2010

 

Apr 2, 2010

TOTAL: 33 Satellites (FM 31,32,33,34)

 

N/A

 

Oct 24, 2010

 

Apr 30, 2010

TOTAL: 37 Satellites (FM 35,36,37,38)

 

N/A

 

Feb 21, 2011

 

May 28, 2010

TOTAL: 41 Satellites (FM 39,40,41,42)

 

N/A

 

Jun 21, 2011

 

Jun 25, 2010

TOTAL: 45 Satellites (FM 43, 44,45,46)

 

N/A

 

Oct 18, 2011

 

Jul 23, 2010

TOTAL: 48 Satellites (FM 47,48, PFM1)

 

N/A

 

Dec 18, 2011

 

Aug 6, 2010

 

33


--------------------------------------------------------------------------------




The Parties agree that they will negotiate in good faith to create a Table, to
substitute for the above Table, reflecting the actual number of Spacecraft per
Batch (the first Batch to include appropriate spare Spacecraft(s)) in alignment
with Purchaser’s selected Launch Services Agreement commitments for the numbers
of Spacecraft per launch.

(C)       In the event Contractor has not successfully completed PSR for the
last Spacecraft of each Batch as set forth in the Table in Article 18(B) on or
before the sixtieth (60th) Day (90th Day for the first Batch) after each
respective date set forth in such Table, then for each Day thereafter that the
PSR of such Spacecraft has not been successfully completed beyond such sixty
(60) Days period (90 Days for the first Batch) until completion of the PSR for
the last Spacecraft of each Batch, Contractor agrees to pay Purchaser, as
liquidated damages, the following amount :

Maximum liquidated
damages per Spacecraft

 

Regular Delivery

 

Accelerated Scenario

Phase 2 – First Batch
Maximum liquidated damages per Spacecraft per Day

 

[*]

 

[*]

Phase 2 – First Batch
Maximum aggregate liquidated damages per Spacecraft

 

[*]

 

[*]

Phase 2 – other Batches
Maximum liquidated damages per Spacecraft per Day

 

[*]

 

[*]

Phase 2 – other Batches
Maximum aggregate liquidated damages per Spacecraft

 

[*]

 

[*]

Phase 3 – all Batches
Maximum liquidated damages per Spacecraft and per Day

 

[*]

 

[*]

Phase 3 – all Batches
Maximum aggregate liquidated damages per Spacecraft

 

[*]

 

[*]

TOTAL

 

[*]

 

[*]

 

34


--------------------------------------------------------------------------------




For the sake of clarification, the liquidated damages to be paid for a Batch
shall be calculated by multiplying the appropriate amount set forth in the Table
above for liquidated damages per Spacecraft per Day, times the number of
Satellites in the Batch, times the number of Days’ delay after the grace period
as set forth above.

In the event of occurrence of an unforeseen technical event which is
demonstrated by Contractor to be the cause of delays on subsequent Spacecraft
deliveries, Contractor and Purchaser shall endeavour, in good faith, to define
the best solution allowing to minimize the impacts of Spacecraft delivery for
Purchaser and the cumulative amount of liquidated damages for Contractor.

The maximum payment to Purchaser for liquidated damages under this Article 18
for each Satellite shall be limited as defined in the Table above. The maximum
overall aggregate payment to Purchaser for liquidated damages under this Article
18 shall be limited as defined in the Table above.

(D)       Payment of liquidated damages due to Purchaser shall be made within
thirty (30) Days after receipt of an emailed invoice by Contractor from
Purchaser.

(E)        Delays in delivery shall be excused and the delivery date(s) shall be
extended, as appropriate, to reflect the following conditions :

(i)         if delay in PSR is due to any cause referred to in Article 17 ; or

(ii)        in the event the TRB of the PFM is not successfully completed, then
as a result thereof Contractor shall not be liable for liquidated damages for
each Spacecraft for which PSR has been successfully completed prior to the time
of such TRB completion ; or

(iii)       the execution of a Stop Work pursuant to Article 22 which results in
an extension of the Delivery Schedule ; or

(iv)       if the delay is due to a cause or causes attributable to the
Purchaser ; or

(v)        if Purchaser elects to store a Spacecraft as set forth in Article 29
which election was not based on Contractor’s delay ; or

(vi)       if a concurrent delay exists which prevents Purchaser from commencing
launch of the Satellites that are independent of Contractor’s obligation
pursuant to this Contract (i.e the launch is delayed for reasons not
attributable to the Satellites).

(F)        The liquidated damages set forth herein reflect the mutual agreement
of the Parties as fair and reasonable compensation for a delay in Delivery.

35


--------------------------------------------------------------------------------


Article 19.  Request For Deviation (RFD)/Request For Waivers (RFW) and Changes

(A)       Should Contractor desire to deviate from the requirements of a
specific item of the Work, it shall submit to Purchaser an RFD/RFW, as set forth
in section 2.9.2 of Exhibit A.

Contractor shall submit RFD/RFWs to the Purchaser promptly as and when they
occur.  Before Purchaser shall grant a deviation or waiver, it may negotiate in
good faith with Contractor a mutually acceptable consideration therefor.

(B)       Purchaser may from time to time between the EDC and completion of this
Contract, by written change order issued by Purchaser, make changes within the
general scope of this Contract regarding the Spacecraft or DSSs, the services or
in any drawings, designs, specifications, methods of shipment or packing,
quantities of items, places of delivery, additional Work, or the omission of
Work. Procedures for implementing such changes may be similar to RFD/RFWs
submitted by Contractor pursuant to Article 19(A), with the Parties negotiating
the terms of the change order, including the price therefor, before the change
order becomes effective, or Purchaser may issue the change order without such
negotiation, as set forth in Article 19(C).

(C)       If any change order causes an increase or decrease in the costs of, or
the time required for, Contractor’s obligations under this Contract, and the
Parties do not negotiate such terms before the change order becomes effective,
in accordance with Article 19(B), an equitable adjustment in the price or
Delivery Schedule or both shall thereafter be negotiated by the Parties and this
Contract shall be modified in writing accordingly provided that Contractor shall
begin the work related to the change if and when Contractor has received from
Purchaser a financial commitment acceptable to Contractor to begin such work.
Any claim for adjustment under this Article shall be deemed waived unless
asserted in writing (with the amount of the claim) within forty-five (45) Days
from the date of receipt by Contractor of the change order.

Article 20.  Termination for Default

(A)       Purchaser may, by written notice to Contractor, issue a written notice
of Default (the “Default Notice”) to Contractor, if :

(i)         there is a material breach by Contractor in the technical compliance
during the PFM Payload assembly, integration and test, in accordance with the
Contract ; or

(ii)        there is a material breach by Contractor in the technical compliance
during the PFM Spacecraft assembly, integration and test, in accordance with the
Contract ; or

36


--------------------------------------------------------------------------------




(iii)       as to each PSR date set forth in Article 18(B), Contractor fails to
satisfactorily complete the required PSR twelve (12) months after such date for
the last Satellite of the first Batch and nine (9) months after such date for
the last Satellite of the subsequent Batches.

After Purchaser issues a Default Notice in connection with any of the
circumstances in Article 20(A)(i) or (ii), Contractor shall within ninety (90)
Days of such notice submit to Purchaser a plan (“Plan”) for remedying such
Default. If the Plan demonstrates to the mutual agreement of the Parties that
the PSR for the last Satellite of the first Batch of Satellites to be launched
will be completed within the time specified in Article 18(B) plus twelve (12)
months, then such Plan shall be implemented by Contractor and the Delivery
Schedule shall be adjusted as the Parties shall mutually agree. Contractor may
also suggest a Plan that does not result in the PSR for the last Satellite of
the first Batch being completed within the time specified in Article 18(B) plus
twelve (12) months, provided that Purchaser shall in its sole discretion either
accept or reject such a Plan by written notice sent to Contractor within ten
(10) Business Days. In case of rejection, Purchaser may terminate the Contract
by written notice of termination as set forth in Article 20(B).

(B)       If Purchaser gives Contractor a Default Notice and Contractor fails to
respond to within the time period (if any) specified above in Article 20(A),
Purchaser may terminate this Contract upon notice (the “Termination Notice”) to
Contractor and without further period for cure.

In the event of a termination pursuant to this Article 20(B), then, on demand
from Purchaser, Contractor will refund all payments made by Purchaser less any
amounts due under Article 18. Except as provided in Article 9(C), no refund
shall be made with respect to Spacecraft already launched at the time of
termination and for Spacecraft or DSSs for which Final Acceptance has occurred
at the time of termination.  Contractor shall make this refund within thirty
(30) Days of receipt of Purchaser’s written notice of termination of this
Contract.  In the event that Purchaser demands the refund as described above,
then such refund shall be Purchaser’s sole and exclusive remedy for such
termination.

Contractor shall keep title and ownership to all terminated WIP. Purchaser shall
take all reasonable necessary action for the protection and preservation of the
Work in possession of Purchaser in which Contractor has an interest under this
Contract, and Purchaser shall deliver to Contractor such work in its possession
at Contractor’s expense.

(C)       If, after notice of termination under the provisions of this Article,
it is determined that Contractor was not in default under the provisions of this
Article or that the delay was excusable under the provisions of Article 17, the
rights and obligations of the Parties shall be the same as if notice of
termination had been issued pursuant to Article 21.

37


--------------------------------------------------------------------------------




(D)       So there is no misunderstanding, it is agreed that Purchaser shall not
be entitled to terminate the Contract for default with respect to any
Deliverable Item after delivery of such Deliverable Item. In addition,
termination of the Contract shall not affect Contractor’s obligations as set
forth in the Contract with respect to Spacecraft and other Deliverable Items
already delivered.

ARTICLE 21.  TERMINATION FOR CONVENIENCE

(A)      Purchaser, by written notice to Contractor to be effective six (6)
months following the date of such notice, may terminate this Contract in whole
or in part for its convenience in accordance with the terms of this Article 21.
In such case, Contractor shall immediately stop Work as directed in the
termination notice and make its reasonable best efforts to mitigate costs.

(B)       In case of termination for convenience, Contractor shall be entitled
to be paid the lesser of (i) all actual costs, direct and indirect, incurred by
Contractor (Value Added Tax payable by Contractor on such costs as a result of
such termination shall be documented to Purchaser, added to such costs and paid
by Purchaser) for all Work performed plus actual termination costs incurred by
Contractor and its Subcontractors and to receive, in addition, an amount
representing [*] profit, before taxes, on such costs less amounts previously
paid by Purchaser to Contractor pursuant to this Contract or (ii) the maximum
aggregate payments to be made as set forth in Exhibit F for the two (2) quarters
following the date of notice as set forth in Article 21(A). The costs will
include the impact (either gain or loss) of cancellation of hedging in place at
the time of termination with respect to the portion of the Total Price referred
to in Article 7(C) for which corresponding payments have not been received from
Purchaser. A claim for such costs shall be submitted by Contractor to Purchaser
within sixty (60) Days from the date of notice of termination. The Parties shall
agree upon the final termination charges to be paid to Contractor within thirty
(30) Days after the date of submission by Contractor of its claim.

(C)       Purchaser shall pay Contractor the termination charges within thirty
(30) Days following the date of receipt of an invoice from Contractor. Final
payment shall be the amount of the total termination charges less amounts
previously paid by Purchaser to Contractor pursuant to this Contract.  In the
event the amount of these credits exceeds the amount of the total termination
charges, Contractor will refund the excess to Purchaser within thirty (30) Days
following the date of receipt of an invoice from Purchaser.

Subject to the prior approval of Purchaser and subject to restrictions that may
be imposed under applicable Governmental authorizations, title to all WIP shall
transfer to Purchaser after payment. The license granted to Purchaser under
Article 12 shall continue for the period of use of any Deliverable Items not
terminated.

38


--------------------------------------------------------------------------------




If requested by Purchaser and to the extent reasonably practicable, Contractor
shall use commercially reasonable efforts to re-sell or re-use on other programs
all WIP (or parts thereof) for the benefit of Purchaser.  In such case, the fair
market value of such WIP that Contractor re-uses or re-sells, as negotiated in
good faith by the Parties, less the reasonable and demonstrable costs of storage
and the reasonable costs incurred by Contractor for reusing and/or reselling
such items, shall be deducted from the termination charges or added to the
termination credit.

(D)      Notwithstanding the provisions of this Article 21, Purchaser shall not
be entitled to terminate the Contract for convenience with respect to a
Spacecraft after its Intentional Ignition.

ARTICLE 22.  STOP WORK

(A)      Stop Work by Purchaser

(i)        Purchaser may, at any time, by written notice to Contractor (“the
Stop Work Order”), direct Contractor to suspend performance of the Work for a
maximum cumulative duration of six (6) months and with a maximum number of
suspensions of two (2). Said Stop Work Order shall specify the date of
suspension and the estimated duration of the suspension. Upon receiving any such
Stop Work Order, Contractor shall promptly suspend further performance of the
Work to the extent specified, and during the period of such suspension shall
properly care for and protect all WIP and materials, supplies, and equipment
Contractor has on hand for performance of the Work.

(ii)       Purchaser may, at any time during the stop Work, either (a) direct
Contractor to resume performance of the Work by written notice to Contractor,
and Contractor shall resume diligent performance of the Work, provided that (x)
the Delivery Schedule is adjusted to reflect the stop Work and the time required
by Contractor to recommence performance, (y) other affected provisions of the
Contract shall be adjusted, and (z) Contractor is compensated for its costs as
defined in Article 22(A)(iii) below; or (b) terminate the Contract pursuant to
Article 21, in which case the costs incurred by Contractor and its
Subcontractors as a result of the stop Work as defined in Article 22(A)(iii)
shall be added to the termination charges to be paid pursuant to Article 21.

(iii)      Contractor shall be compensated for any additional, direct,
out-of-pocket costs reasonably incurred by Contractor or the Subcontractors as a
result of such suspension and resumption of Work. Contractor shall invoice
Purchaser for such costs, and Purchaser shall pay such invoice within thirty
(30) Days from the date of invoice. Invoices will not be issued more frequently
than one (1) per month during a stop Work.

39


--------------------------------------------------------------------------------




(B)           Stop Work by Contractor

(i)    In the event Purchaser fails to make any payment in due time as required
pursuant to this Contract, Contractor shall notify Purchaser in writing of such
failure. If such failure is not cured by Purchaser within ten (10) Days after
the date of such notification made by Contractor, Contractor shall be entitled
to draw immediately the unpaid amount from the Escrow Account.

In such case, Purchaser shall replenish, or cause NEWCO to replenish, the Escrow
Account so that the amount of such Escrow Account shall equal the aggregate
amount of payments due for the two (2) following quarters as identified in
Exhibit F. In the event that NEWCO is a party to the Escrow Agreement and to the
extent NEWCO does not have sufficient funds to replenish, Purchaser shall lend
such funds to NEWCO. In the event Purchaser or NEWCO fails to replenish the
Escrow Account within thirty (30) Days from the date of notification of the
failure made by Contractor as defined above, Contractor shall be entitled to
immediately stop the Work under this Contract.

If Purchaser or NEWCO fails to replenish the Escrow Account within thirty (30)
Days from the date Contractor has stopped the Work as defined above, Contractor
shall be entitled to immediately terminate the Contract by written notice sent
to Purchaser and the provisions of Article 22(B)(iv) shall apply.

If Purchaser or NEWCO replenishes the Escrow Account on or before thirty (30)
Days from the date Contractor has stopped the Work as defined above, Contractor
shall resume any Work suspended as reasonably and promptly as possible provided
that (a) Purchaser has paid to Contractor all costs and expenses incurred as a
result of the stop Work hereunder and (b) the schedule of the Contract shall be
adjusted (provided such schedule adjustment shall not be less than one Day for
each Day of Work stoppage).

(ii)   In the event Purchaser or NEWCO fails at any time during the performance
of the Contract to maintain the Escrow Account so that the amount of such Escrow
Account shall equal the aggregate amount of payments due for the two (2)
following quarters as identified in Exhibit F with a validity of six (6) months,
Contractor shall notify Purchaser and NEWCO (as appropriate) in writing of such
failure. If such failure is not cured by Purchaser or NEWCO within thirty (30)
Days after the date of such notification made by Contractor, Contractor shall be
entitled to immediately stop the Work under this Contract. In the event that
NEWCO is a party to the Escrow Agreement and to the extent NEWCO does not have
sufficient funds to maintain the required amount in the Escrow Account,
Purchaser shall lend such funds to NEWCO.

If Purchaser or NEWCO fails to replenish the Escrow Account within thirty (30)
Days from the date Contractor has stopped the Work as defined above, Contractor
shall be entitled to immediately terminate the Contract by written notice sent
to Purchaser and NEWCO (as appropriate) and the provisions of Article 22(B)(iv)
shall apply.

40


--------------------------------------------------------------------------------




If Purchaser or NEWCO replenishes the Escrow Account on or before thirty (30)
Days from the date Contractor has stopped the Work as defined above, Contractor
shall resume any Work suspended as reasonably and promptly as possible provided
that (a) Purchaser has paid to Contractor all costs and expenses incurred as a
result of the stop Work hereunder and (b) the schedule of the Contract shall be
adjusted (provided such schedule adjustment shall not be less than one Day for
each Day of Work stoppage).

(iii)  In the event Purchaser fails to perform any material obligations (other
than those expressed in Article 22(B)(i) and Article 22(B)(ii)), Contractor
shall notify Purchaser in writing of such failure. If such failure is not cured
by Purchaser within thirty (30) Days after the date of such notification made by
Contractor, Contractor shall be entitled to immediately stop the Work under this
Contract.

If Purchaser fails to cure the material breach within thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall be
entitled to immediately terminate the Contract by written notice sent to
Purchaser and the provisions of Article 22(B)(iv) shall apply.

If Purchaser cures the material breach on or before thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall resume
any Work suspended as reasonably and promptly as possible provided that (a)
Purchaser has paid to Contractor all costs and expenses incurred as a result of
the stop Work hereunder and (b) the schedule of the Contract shall be adjusted
(provided such schedule adjustment shall not be less than one Day for each Day
of Work stoppage).

(iv)       In the event of termination of the Contract by Contractor pursuant to
this Article 22(B), Purchaser shall be liable to Contractor for the charges
payable pursuant to Article 21(B) which shall include all costs and expenses
incurred as a result of the stop Work hereunder, but in no event to exceed the
maximum aggregate payments to be made as set forth in Exhibit F for two (2)
quarters following the date of termination notice. Contractor shall be entitled
to draw immediately such amounts under the Escrow Account within thirty (30)
Days after the date of termination. In case the amounts drawn under the Escrow
Account do not cover the full amount due and payable to Contractor, Purchaser
shall pay the balance to Contractor.

(v)        In the event of a bankruptcy filing by or against Purchaser, and the
occurrence of a post-bankruptcy default by Purchaser including, but not limited
to, a default under Article 34(F), Purchaser consents to a modification of the
stays of proceedings to permit the Contractor to exercise such rights and
remedies as may be available to it under the Contract or applicable law,
including, but not limited to, the right to suspend performance, terminate the
Contract and exercise rights under other agreements with the Purchaser.

41


--------------------------------------------------------------------------------




Further, Purchaser consents that any preliminary hearing on a request under U.S.
Bankruptcy Code section 362(d) (or under any successor statute or rule) by
Contractor for a modification of the stays of proceedings (a “Modification of
the Stays Motion”) shall be combined with a final hearing so that such hearing
may be concluded not less than thirty (30) days after the filing of the
Contractors’ Modification of the Stays Motion.

Purchaser acknowledges that the provisions of this Article 22(b)(v) are critical
elements of the transaction to Contractor. The Parties have consulted legal
counsel experienced in such issues, and agree that a provision of this type is
beneficial in these circumstances.

Article 23.  Arbitration

(A)      Any dispute or disagreement arising between the Parties in connection
with any interpretation of any provision of the Contract, or the compliance or
non-compliance therewith, or the validity or enforceability thereof, or any
other dispute under any Article hereof which is not settled to the mutual
satisfaction of the Parties within thirty (30) Days (or such longer period as
may be mutually agreed) from the date that either Party informs the other in
writing that such dispute or disagreement exists, shall be settled by
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules and the Supplementary Procedures for Large, Complex
Disputes in effect on the date that such notice is given, except as otherwise
specified herein.

(B)       The Party which demands arbitration of the controversy shall in
writing specify the matter to be submitted to arbitration, and at the same time,
choose and nominate an arbitrator; thereupon, within fifteen (15) Days after
receipt of such written notice, the other Party shall in writing choose and
nominate a second arbitrator.

The two arbitrators so chosen shall forthwith select a third arbitrator, giving
written notice to both Parties of the choice so made and fixing a time and place
in New York City, at which both Parties may appear and be heard with respect to
such controversy.  In case the two arbitrators shall fail to agree upon a third
arbitrator within a period of seven (7) Days, or if for any other reason there
shall be a lapse in the naming of an arbitrator or arbitrators, or in the
filling of a vacancy, or in the failure or refusal of any arbitrator or
arbitrators to attend or fulfill his or their duties, then upon application by
either Party to the controversy, arbitrators shall be named by the American
Arbitration Association in accordance with its Arbitration Rules.

The arbitrators shall control discovery as they shall determine is appropriate
in the circumstances, taking into account the needs of the Parties and the
desirability of having the discovery take place in an expeditious and
cost-effective manner. Any discovery shall be limited to information directly
relevant to the controversy or claim in arbitration and shall be concluded
within ninety (90) Days after the arbitrators are appointed, unless good cause
for an extension of such deadline is shown.

(C)       The arbitrators shall not alter or modify the terms and conditions of
this Contract but shall consider the pertinent facts and circumstances and be
guided by the terms and

42


--------------------------------------------------------------------------------




conditions of this Contract.  If a solution is not found in the terms and
conditions of this Contract, the arbitrators shall be guided by the substantive
laws of the State of New York, excluding all conflict of law rules.  The
arbitration award made shall be final and binding upon the Parties, their
successors and assignees, and judgment may be entered thereon, upon the
application of either Party, by any court having jurisdiction. Each Party shall
bear the cost of preparing and presenting its case including its own attorneys’
fees; and the cost of arbitration, including the fees and expenses of the
arbitrator or arbitrators, will be shared equally by the Parties.

(D)      The relief that may be awarded by the arbitrators under any arbitration
arising from this Contract may not exceed actual compensatory damages.  In no
event may the arbitrators award punitive damages or otherwise disregard the
limitations of liability set forth in this Contract.

Article 24.  Warranty

(A)      Contractor warrants that each Spacecraft shall be free from material
defects in materials and workmanship and will conform to the requirements in
Exhibit B. This warranty shall start upon the date of the Pre-Shipment Review
and shall run for a period of one (1) year, or until Intentional Ignition,
whichever is earlier.

In case of storage pursuant to Article 29(A), the warranty will be extended for
a period of two (2) years or up to the Intentional Ignition of the stored
Spacecraft, whichever occurs earlier. After Intentional Ignition, the
obligations of Contractor in case of defects identified on a Spacecraft shall be
limited to the performance of the Anomaly Support.

(B)       Contractor warrants that the Satellite OBPE Software shall be free
from material defects in materials and workmanship and will conform to the
requirements in Exhibit B. This warranty shall start upon the date of
Intentional Ignition of the first successful launch and shall run for a period
of one (1) year. The scope of this warranty is as set forth in Exhibit A.

(C)       Subject to the provisions of Article 16, Contractor warrants that the
DSS shall be free from material defects in materials and workmanship and will
conform to the requirements in Exhibit E. This warranty shall start upon the
date of Final Acceptance thereof and shall run for a period of two (2) years.

(D)      Without waiver of its right to terminate this Contract for default,
Purchaser shall have the right, at any time during the period of this warranty
and irrespective of prior inspections or acceptance, to require that any
Deliverable Item not conforming to the material requirements of the Contract by
written notice sent to Contractor (detailing to which extent the Contract
requirements are not met) be corrected or replaced, at Contractor’s expense and
option.

(E)       The remedy under this Article 24 shall not apply, as far as the DSS
and the Satellite OBPE Software are concerned, if repair or parts replacement is
required because of

43


--------------------------------------------------------------------------------




accident, unusual physical or electrical stress, negligence, misuse, failure of
environmental control prescribed in operations and maintenance manuals, repair
or alterations by Purchaser, its officers, directors, employees, consultants,
representatives or agents, or causes other than ordinary use. Furthermore, the
warranty is contingent upon Contractor being given access to delivered
Deliverable Items in order to effect any correction or replacement.

(F)       In addition to the rights, duties and obligations of Contractor under
other provisions of this Contract, Contractor shall regularly and diligently
review and assess the generic design of each Spacecraft and related equipment,
and the performance data available from any Spacecraft which has been launched
or is to be launched and the performance of any equipment (other than
Spacecraft) supplied, operated or installed or to be so supplied, operated or
installed by Contractor up to the time of launch for a Spacecraft.  If such
review and assessment shows that a material defect exists which affects
adversely or is reasonably likely to affect adversely the operation or
performance of a Spacecraft or other equipment, Contractor shall notify
Purchaser of any changes required thereto and, upon the written agreement of
Purchaser, take prompt and appropriate measures at Contractor’s sole cost to
correct a Spacecraft and other equipment before launch, so as to eliminate the
defect therefrom.

Purchaser shall provide to Contractor for the purpose of the investigation all
available data and information related to the operation of the Spacecraft in
orbit. In the event that corrective measures taken pursuant to this Article 24
cause a delay, such delay shall be treated like an excusable delay and there
shall be an equitable adjustment to the schedule and other terms for performance
for the affected Work.

(G)       Purchaser authorizes Contractor to disclose material deficiencies
about Spacecraft to third parties (customers, consultants and insurers) if
problems are discovered either during production or on orbit and if such
problems are likely to affect other spacecrafts. This disclosure is subject to
US export control restrictions and execution of a confidentiality agreement and
shall not identify Globalstar System, unless Purchaser otherwise agrees.

(H)      EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS CONTRACT, NO OTHER
WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
THOSE OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, SHALL APPLY TO
THE GOODS AND SERVICES HEREUNDER AND THE REMEDIES PROVIDED HEREIN ARE THE SOLE
REMEDIES FOR FAILURE BY CONTRACTOR TO FURNISH WORK THAT IS FREE FROM DEFECTS IN
MATERIAL OR WORKMANSHIP AND CONFORMANCE WITH REQUIREMENTS AS SET FORTH IN THIS
ARTICLE 24.

44


--------------------------------------------------------------------------------




IN NO EVENT SHALL CONTRACTOR BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR SPECIAL DAMAGES. ALL OTHER WARRANTIES OR CONDITIONS IMPLIED BY ANY
OTHER STATUTORY ENACTMENT OR RULE OF LAW WHATSOEVER ARE EXPRESSLY EXCLUDED AND
DISCLAIMED.

ARTICLE 25.  COMMUNICATION AND AUTHORITY

(A)          [*] is assigned as Purchaser’s Program Manager with authority to
issue technical direction within the scope of this Contract.  [*] is assigned as
Contractor’s Program Manager with authority to accept such direction. 
Notwithstanding Article 25(A), the foregoing Program Managers are authorized (i)
to initial the Exhibits and any modifications thereto (except Exhibit F), and
(ii) to execute the waivers of technical compliance with the specifications in
the Exhibits.

(B)                                All contractual correspondence to Purchaser
will be addressed to (with copy to the Program Manager) :

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035, U.S.A.

Tel : [*]

Email: [*]

All technical correspondence to Purchaser will be addressed to:

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035, U.S.A.

Tel : [*]

Email: [*]

All contractual correspondence to Contractor will be addressed to (with copy to
the Program Manager) :

[*]

Alcatel Alenia Space France

100, Boulevard du midi - B.P 99

06156 Cannes la Bocca Cedex – France

Email: [*]

45


--------------------------------------------------------------------------------




All technical correspondence to Contractor will be addressed to:

[*]

Alcatel Alenia Space France

100 Boulevard du midi - B.P 99

06156 Cannes la Bocca Cedex – France

Email: [*]

(C)       In a time critical situation, such as in the case of failures or
suspected failures of transponders or other operational or technical matters
requiring immediate attention, notice may be given by telephone. Any notice
given verbally will be confirmed in writing as soon as practicable thereafter in
accordance with Article 25(D).

(D)      Except as provided in Article 25(C), all notices, demands, reports,
orders and requests hereunder by one Party to the other shall be in writing and
deemed to be duly given on the same Business Day if sent by electronic means
(i.e., electronic mail) or delivered by hand during the receiving Party’s
regular business hours, or on the date of actual receipt if sent by pre-paid
overnight, registered or certified mail.

(E)       The Parties agree to cooperate in implementing the use of electronic
signatures, provided that such use is consistent with applicable law.

ARTICLE 26.   RESERVED

Article 27.  Licenses for Export and Launch

(A)      This Contract is subject to all applicable United States laws and
regulations relating to the export of Licensed Items and to all applicable laws
and regulations of the country or countries to which such Licensed Items are
exported or are sought to be exported.  Contractor and Purchaser shall fully
comply with all requirements of any Technical Assistance Agreement related to
the substance of this Contract, whether included as an Appendix hereto or not.

(B)       Without limiting the scope of Article 27(A), Contractor shall use its
reasonable best efforts to obtain all approvals and licenses required by the
laws and regulations of the country or countries to which the Licensed Items are
exported or are sought to be exported. Purchaser shall use its reasonable best
efforts to obtain all US government approvals and licenses to export Licensed
Items.

46


--------------------------------------------------------------------------------


(C)       If a government refuses to grant a required approval or license to
export the Licensed Items, or to launch a Spacecraft, or revokes or suspends an
approval or license subsequent to its grant, or grants a license or approval
subject to conditions, then (i) this Contract shall, nevertheless, remain in
full force and effect unless terminated for convenience pursuant to Article 21,
and (ii) the Delivery Schedule shall be adjusted on a day-for-day basis for each
day that Contractor is impacted by such action or inaction of the United States
government.  Such government action or inaction shall not modify in any way the
rights and obligations of the Parties under this Contract except to relieve
Contractor of any obligations which cannot be performed without such an approval
or license.

(D)      The Parties confirm that their performance of, and obligations under,
this Contract is in all matters subject to the provisions of this Article 27,
notwithstanding that (i) other Articles (including without limitation those
paragraphs in Articles 8 and 9) and Exhibits may not specifically reference
Article 27, and (ii) other Articles and Exhibits may state that they are subject
to compliance with other Articles of this Contract.

(E)       Contractor and Purchaser shall cooperate in amending as necessary the
existing Technical Assistance Agreement set forth in Appendix 2 and in the
establishment of Appendix 3, which will allow Purchaser to be directly involved
in matters related to some or all Licensed Items.

Article 28.  Spacecraft Storage

(A)      In the event of a delay or failure to launch which is attributable to
Contractor, Contractor, at its expense, shall provide for all transportation,
storage (if needed), testing and refurbishment and any Work and expense of
maintenance to prevent deterioration of a Spacecraft required before and until
such time as a rescheduled launch can reasonably be effected.

(B)       If Purchaser has not secured a firm launch commitment for Spacecraft
having completed PSR, then Purchaser shall direct Contractor to store such
Spacecraft and the provisions of Article 29(A) and of the Storage Plan shall
apply.

(C)       Title and risk of loss for a Spacecraft to be stored in accordance
with this Article 28 shall remain with, and the associated cost of insurance
shall be borne by Contractor.

47


--------------------------------------------------------------------------------




Article 29.  Options

(A)                              Option for extended storage

(i)    If, for any reason other than the fault of Contractor, Purchaser so
requests of Contractor, after successful completion of Pre-Shipment Review,
Contractor shall place a Spacecraft in storage, in accordance with a Storage
Plan, for a maximum period of twelve (12) years. Unless otherwise set forth in
the Storage Plan, title and risk of loss for a Spacecraft in storage in
accordance with this Article 29(A)(i) shall pass to Purchaser in accordance with
Article 9. In addition, Purchaser shall be responsible for all transportation
costs in transit, (a) from Contractor’s facility to storage, (b) if necessary,
from the storage site to a refurbishment site, and (c) if applicable, from the
Launch Site to the storage site and return.  Assuming a storage location within
a 150-mile radius of Contractor’s facility, Contractor shall be responsible for
all transportation costs from the storage site, or the refurbishment site if
applicable, to the Launch Site and for the risk of loss and the expense of any
insurance to cover such risk while in transit.

(ii)       If storage of a Spacecraft is effected pursuant to Article 29(A),
upon the request of Purchaser, Contractor shall provide periodic testing,
necessary equipment, and environmental maintenance suitable for prevention of
deterioration to the Spacecraft during the period of storage. Unless such
environmental services are provided by Contractor, any deterioration to a
Spacecraft while in storage shall be at Purchaser’s risk and shall be corrected
at Purchaser’s expense. If such services are provided by Contractor, correction
of such deterioration shall be at Contractor’s expense.

(iii)       The price for storage activities will be negotiated in good faith
between the Parties upon request from Purchaser.

(iv)       If, at any time after storage effected pursuant to Article 29(A)
begins, Purchaser elects to launch a stored Spacecraft, Contractor shall
inspect, test and refurbish as necessary such Spacecraft to a launch-ready
condition and arrange for transit to the Launch Site as directed by Purchaser. 
The price for such activities will be negotiated in good faith between the
Parties.

(v)        If the Spacecraft is placed in storage pursuant to Article 29(A),
then the provisions of Article 18 and Article 20 shall no longer apply with
respect to such Spacecraft.

48


--------------------------------------------------------------------------------




(B)           Additional Spacecraft

Purchaser shall have the option to order from Contractor up to eighteen (18)
additional recurring Spacecraft under the following conditions :

(i)      Each order shall be for a minimum of six (6) additional Spacecraft.

(ii)     If the order is exercised on or before July 1, 2008, then the firm
fixed price for each additional Spacecraft shall be [*] Euros.

(iii)    If the order is exercised on or after July 2, 2008 for delivery of
Satellites before December 31, 2013, then the firm fixed price for each
additional Spacecraft shall be [*] Euros.

(iv)   If the order is exercised after July 2, 2008 for delivery after December
31, 2013, then the firm fixed price for each additional Spacecraft shall be [*]
Euros plus a [*] annual increase for each year after 2013.

(v)    The Delivery schedule for each additional Spacecraft ordered on or before
April 1, 2013 (under the Regular Delivery) shall be :

·  the first Spacecraft ordered will be delivered twenty two (22) months after
the date of receipt of the order by Contractor ; and

·  the subsequent Spacecraft will be delivered at a rate of one (1) per month
after the first one of that Batch (the minimum size of the order being of 6 to 8
satellites per Batch).

The Delivery schedule for each additional Spacecraft ordered after April 1, 2013
(under the Regular Delivery) shall be :

·  the first Spacecraft ordered will be delivered thirty (30) months after the
date of receipt of the order by Contractor ; and

·  the subsequent Spacecraft will be delivered at a rate of one (1) per month
after the first one of that Batch (the minimum size of the order being of 6 to 8
satellites per Batch).

In any case, in case of obsolescence of components, Contractor reserves the
right to renegotiate in good faith with Purchaser the price and schedule for
these additional satellites.

49


--------------------------------------------------------------------------------




(C)           Satellite OBPE Software enhancement

Purchaser shall have the option to order from Contractor OBPE Software
enhancement activities to be defined on a case-by-case basis. The scope and
price for such activities will be negotiated in good faith between the Parties
on time and material basis.

(D)      Extended Anomaly Support

Purchaser shall have the option to order from Contractor extended Anomaly
Support activities to be defined on a case-by-case basis. The scope and price
for such activities will be negotiated in good faith between the Parties on time
and material basis.

(E)       Mass simulators

Purchaser shall have the option to order from Contractor eight (8) mass
simulators as set forth in Exhibit A. The scope and price for such simulators
will be negotiated in good faith between the Parties. Alternatively, Purchaser
may elect to order such eight (8) mass simulators from third parties and
Contractor shall cooperate in allowing Purchaser to release to such third
parties engineering information as needed.

Article 30.  Key Personnel

(A)      At EDC, Contractor shall identify the Key Personnel for the following
positions to perform the services and staff the Work, working dedicated until
successful completion of the Work performed hereunder (individually a “Key
Person” and collectively the “Key Personnel”).  No person can serve the role of
more than one Key Person.

Position

 

Name

Program Manager

 

[*]

 

(B)       Key Personnel shall not be removed from performance of the Work under
this Contract unless replaced with personnel of substantially equal
qualifications and ability.  Purchaser shall have the right to review the
qualifications of any proposed replacements.  If Purchaser deems, in its
reasonable judgment, the proposed replacements to be unsuitable, Purchaser may
require Contractor to offer alternative candidates.  Notwithstanding its role in
reviewing Key Personnel and their replacements, Purchaser shall have no
supervisory control over their performance, and nothing in this Article shall
relieve Contractor of any of its obligations under this Contract, or of its
responsibility for any acts or omissions of its personnel.

50


--------------------------------------------------------------------------------




Article 31.  Indemnification and Insurance

(A)      Contractor shall indemnify and hold harmless Purchaser, and its
subsidiaries and affiliates, and its subcontractors (if any), their respective
officers, employees, agents, servants and assignees, or any of them
(collectively “Purchaser Indemnitees”), from any direct or indirect loss,
damage, liability and expense (including reasonable attorneys fees), on account
of loss or damage to property and injuries, including death, to all persons,
including but not limited to employees or agents of Contractor, the
Subcontractors and the Purchaser Indemnitees, and to all other persons, arising
from any occurrence caused by any negligent act or omission or willful
misconduct of Contractor, the Subcontractors or any of them.

At Contractor’s expense, Contractor shall defend any suits or other proceedings
brought against the Purchaser Indemnitees on account thereof, and shall pay all
expenses and satisfy all judgments which may be incurred by or rendered against
them, or any of them, in connection therewith.

Contractor shall have the right to settle any claim or litigation against which
it indemnifies hereunder. Further, the Purchaser Indemnitees shall provide to
Contractor such reasonable cooperation and assistance as Contractor may request
to perform its obligations hereunder.

(B)       Purchaser shall indemnify and hold harmless Contractor, and its
subsidiaries and affiliates, its Subcontractors, their respective officers,
employees, agents, servants and assignees , or any of them (collectively
“Contractor Indemnitees”), from any direct or indirect loss, damage (including
damage to property and injuries, including death), liability and expense
(including reasonable attorneys fees) incurred by any third party (including
employees or agents of Purchaser and Contractor Indemnitees) and arising from
any occurrence caused by any negligent act or omission or willful misconduct of
Purchaser, its officers, employees, agents, consultants, servants and assignees.

In addition, Purchaser shall waive any claim against and shall indemnify and
hold harmless Contractor Indemnitees from any direct or indirect loss, damage
(including damage to property and injuries, including death), liability and
expense incurred by any third party and arising from use, operation or
performance of the DSSs, the Satellite OBPE Software and any Spacecraft after
Intentional Ignition, including as a result of modification or improvements made
by Purchaser.

Purchaser shall, at Purchaser’s expense, defend any suits brought against the
Contractor Indemnitees referred to above and shall pay all expenses and satisfy
all judgments which may be incurred by or rendered against them, or any of them,
in connection therewith.  Purchaser shall have the right to settle any claim or
litigation against which it indemnifies hereunder. Further, the Contractor
Indemnitees shall provide to Purchaser such reasonable cooperation and
assistance as Purchaser may request to perform its obligations hereunder.

51


--------------------------------------------------------------------------------




(C)           Contractor shall, at its own expense, provide and maintain
insurance which shall cover all WIP (including all Purchaser’s property while in
Contractor’s custody) against physical loss or damage on an “all risks” property
insurance basis, including coverage for the perils of flood or earthquake while
in or about Contractor’s and its Subcontractors’ premises, while at other
premises which may be used or operated by Contractor for construction or storage
purposes, and while in transit, or while at the Launch Site until Intentional
Ignition for a Satellite or upon placing a Satellite into storage.

The amount of insurance shall be sufficient to cover the full replacement value
of all Work. Upon request by Purchaser, Contractor will provide certificate of
insurance to Purchaser. Additionally, Contractor will add Purchaser as an
additional insured under the All Risks insurance as far as Purchaser’s interests
may appear.

The insurance may be issued with deductibles, which are consistent with
Contractor’s current insurance policies.  The amount of any loss up to the value
of the deductible level, or not otherwise covered by the insurance, shall be
borne by Contractor.

In addition, Contractor shall, at its own expense, provide and maintain a
Commercial General Liability Insurance Policy (“CGL Policy”) which shall cover
property damage and injuries, including death, caused to third parties. Upon
written request by Purchaser, Contractor will provide a certificate of insurance
to Purchaser. Contractor shall use its reasonable best efforts to add Purchaser
as additional insured under such CGL Policy.

(D)       Contractor shall provide to Purchaser, prior to Intentional Ignition,
a written statement containing the following :

·  the Satellites to be launched have passed qualification and acceptance tests,
including the FRR, under the Contract, subject to written waivers that have been
issued and approved by Purchaser ; and

·  ANY AND ALL KNOWN DEFECTS OR ANOMALIES OBSERVED ON (I) ALREADY LAUNCHED OR ON
GROUND SIMILAR SATELLITES MANUFACTURED BY CONTRACTOR, OR (II) ON THE SATELLITES
TO BE LAUNCHED DURING THEIR DEVELOPMENT, WHICH CAME TO CONTRACTOR’S KNOWLEDGE
PRIOR TO THE FLIGHT READINESS REVIEW, HAVE BEEN RECORDED AND INVESTIGATED AND
THAT ALL REQUIRED REMEDY MEASURES HAVE BEEN IMPLEMENTED IN ACCORDANCE WITH THE
APPLICABLE QUALITY PROCEDURES AS FAR AS APPLICABLE AND IN SO FAR AS THEY WOULD
ADVERSELY AFFECT THE PERFORMANCE OF THE SATELLITES TO BE LAUNCHED, SUCH
INFORMATION PROVIDED TO PURCHASER.

52


--------------------------------------------------------------------------------




Article 32.  Effective Date of Contract

(A)       The effective date of this contract (the “EDC”) shall be October 1,
2006 provided that all the following conditions are fulfilled :

(i)                                    signature of the Contract by both Parties
; and

(ii)                                  the first payment referred to in Exhibit F
has been credited to the Contractor’s bank account ; and

(iii)                               entry into force of the Escrow Agreement
between Contractor, Purchaser (and/or NEWCO) and the Escrow Agent and deposit in
the Escrow Account of the amount referred to in Article 7(I).

(B)           If by December 22, 2006, the conditions under Article 32(A) are
not fulfilled, Contractor or Purchaser shall have the following options :

(i)                                    to notify the other Party that this
Contract shall not become effective. In such a case, the notified Party shall
not be entitled to claim any damages whatsoever from the notifying Party; or

(ii)                                  be entitled to enter into negotiation with
the other Party if agreed by such Party to adjust the Total Price and the
schedule of Work. The Contract shall be amended to reflect these adjustments.

ARTICLE 33.  REPRESENTATIONS

(A)                              Contractor represents, covenants and warrants
that :

(i)    Contractor’s execution of and performance under this Contract will not
result in a breach of, or constitute a default under, any contract, instrument
or other agreement to which Contractor is a party or is bound ; and

(ii)   Contractor has full power, authority and legal right to execute, deliver
and perform this Contract, that the execution, delivery and performance by
Contractor of this Contract have been duly authorized by all necessary action on
the part of Contractor and do not require any further approval or consent of any
person or entity (whether governmental or otherwise), and that once executed by
Contractor this Contract shall constitute a legal, valid and binding obligation
of Contractor enforceable against Contractor in accordance with its terms.

53


--------------------------------------------------------------------------------




(B)                      Purchaser represents, covenants and warrants that :

(i)         Purchaser has full power, authority and legal right to execute,
deliver and perform this Contract, that the execution, delivery and performance
by Purchaser of this Contract have been duly authorized by all necessary action
on the part of Purchaser and do not require any further approval or consent of
any person or entity (whether governmental or otherwise), and that once executed
by Purchaser this Contract shall constitute a legal, valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms.

(ii)        Purchaser’s execution of and performance under this Contract does
not result in a breach of, or constitute a default under, any contract,
instrument or other agreement to which Purchaser is a party or is bound.

ARTICLE 34.  GENERAL PROVISIONS

(A)      Each Party hereby agrees that it will not, without the prior written
approval of the other Party (such approval not to be unreasonably withheld or
unduly delayed), assign or delegate any of their rights, duties, and obligations
under this Contract, except to a wholly-owned subsidiary of such Party (which
assignment or delegation shall not relieve the assignor or delegator of
liability). In case of assignment by Purchaser, Purchaser shall demonstrate to
Contractor’s satisfaction that its successor or assignee possesses the financial
resources to fulfill Purchaser’s obligations under this Contract. Upon such
assignment, the assignee shall assume all rights and obligations of the assignor
existing under this Contract at the time of such assignment. This Article 34(A)
shall not preclude the granting of a security interest by a Party to a lender.

(B)       Nothing contained in this Contract shall be deemed or construed by the
Parties or by any third party to create any rights, obligations or interests in
third parties, or to create the relationship of principal and agent, partnership
or joint venture or any other fiduciary relationship or association between the
Parties and the rights and obligations of the Parties shall be limited to those
expressly set forth herein.

(C)       No failure on the part of either Party to notify the other Party of
any noncompliance hereunder, and no failure on the part of either Party to
exercise its rights hereunder, shall prejudice any remedy for any subsequent
noncompliance with any term or condition of this Contract and shall be limited
to the particular instance and shall not operate or be deemed to waive any
future breaches or noncompliance with any term or condition.  Except as
otherwise expressly provided herein, all remedies and rights hereunder shall be
exclusive and in lieu of all other rights and remedies available by law or in
equity.

54


--------------------------------------------------------------------------------




(D)      The Parties shall comply with the United States Foreign Corrupt
Practices Act, the OECD Antibribery Convention and all other laws of any country
dealing with improper or illegal payments, gifts or gratuities. Contractor
agrees not to pay, promise to pay or authorize the payment of any money or
anything of value, directly or indirectly to any person for the purpose of
illegally or improperly inducing a decision or obtaining or retaining business
in connection with this Contract.

(E)       This Contract (including all Exhibits and Appendices) constitutes the
entire agreement between the Parties and supersedes all prior understandings,
commitments and representations between the Parties with respect to the subject
matter hereof. In particular, this Contract supersedes the ATP entered into by
and between the Parties. The Work performed by Contractor pursuant to the ATP
and any amounts paid by the Purchaser to Contractor under the ATP are considered
as Work performed and costs incurred and paid in the performance of this
Contract.

The Escrow Agreement is separate and independent from this Contract. The Parties
do not intend for this Contract and the Escrow Agreement to constitute a single
agreement.

This Contract may not be amended or modified and none of its provisions may be
waived, except by a writing signed by an authorized representative of the Party
against which the amendment, modification or waiver is sought to be enforced.

In the event any one or more of the provisions of this Contract shall for any
reason be held to be invalid or unenforceable, the remaining provisions of this
Contract shall be unimpaired, and the invalid or unenforceable provision shall
be replaced by a provision which, being valid and enforceable, comes closest to
the intention of the Parties underlying the invalid or unenforceable provisions.
The Parties shall negotiate in good faith to attempt to agree upon any such
replacement provision.

The paragraph headings herein shall not be considered in interpreting the text
of this Contract.

All oral and written communications between the Parties shall be conducted in
English.

This Contract shall be governed by and interpreted in accordance with the laws
of the State of New York, U.S.A., excluding its conflict of laws rules. The U.N.
Convention on Contracts for the International Sales of Goods is not applicable
to this Contract.

55


--------------------------------------------------------------------------------




(F)       In view of a number of factors, including the substantial payments to
Subcontractors that Contractor will be making in connection with its performance
under this Contract, the Parties acknowledge and agree that if Purchaser should
become a debtor in a case under the United States Bankruptcy Code, Contractor
would be severely and irreparably damaged unless Purchaser continues
uninterrupted and timely performance of its obligations under the Contract and
promptly assumes or rejects this Contract.  In continuing to perform this
Contract following a bankruptcy filing by the Purchaser, Contractor would incur
millions of Euros of expense (including commitments to Subcontractors) that
Contractor could avoid incurring through termination clauses if the Contract
ultimately is to be rejected in a bankruptcy proceeding. Accordingly, if
Purchaser should become a debtor in a case (the “Bankruptcy Case”) under the
United States Bankruptcy Code, Purchaser shall, within thirty (30) days after
the commencement of the Bankruptcy Case, (i) promptly advise Contractor of such,
(ii) file a motion (the “Motion”) with the bankruptcy court presiding over the
Bankruptcy Case seeking an order approving Purchaser’s assumption or rejection
of this Contract within such thirty day period, and (iii) obtain a final and
non-appealable order (the “Order”) approving the assumption or rejection of this
Contract. Purchaser agrees that it shall not, without the prior written consent
of Contractor, withdraw the Motion or adjourn any hearing on the Motion. 
Purchaser further agrees that it will promptly take and diligently pursue any
and all actions necessary and/or appropriate, including such actions as may be
reasonably requested by Contractor, to obtain the Order within the thirty (30)
day period set forth above.  In the event Purchaser does not file the Motion and
obtain the Order within thirty (30) days after the commencement of the
Bankruptcy Case, Contractor shall, in addition to any other rights and/or
remedies it has or may have, be entitled to stop the Work under this Contract. 
Following such Work stoppage, if Purchaser still has not filed the Motion and
obtained the Order within thirty (30) days after Contractor has stopped the Work
then, Contractor shall be entitled to terminate the Contract by written notice
sent to Purchaser and the provisions of Article 22(B)(iv) shall apply.

Purchaser acknowledges that the provisions of this Article 34(F) are critical
elements of the transaction to Contractor. The Parties have consulted legal
counsel experienced in such issues, and agree that a provision of this type is
beneficial in these circumstances.

56


--------------------------------------------------------------------------------




Execution

In witness whereof, the Parties have duly executed this Contract.

Globalstar, Inc.

 

Alcatel Alenia Space France

 

 

 

 

 

 

By:

/s/ James Monroe III

 

 

By:

/s/ Pascale Sourisse

 

 

 

 

 

 

Name:

James Monroe III

 

Name:

Pascale Sourisse

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Date:

November 30, 2006

 

Date:

November 30, 2006

 

57


--------------------------------------------------------------------------------